

114 S414 IS: California Desert Conservation and Recreation Act of 2015
U.S. Senate
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 414IN THE SENATE OF THE UNITED STATESFebruary 9, 2015Mrs. Feinstein (for herself and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for conservation, enhanced recreation opportunities, and development of renewable energy
			 in the California Desert Conservation Area, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the California Desert Conservation and Recreation Act of 2015.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—California Desert conservation and recreation Sec. 101. California Desert conservation and recreation. Sec. 102. Visitor center. Sec. 103. California State school land. Sec. 104. Designation of wild and scenic rivers. Sec. 105. Conforming amendments. TITLE II—Development of renewable energy on public land Sec. 201. Definitions. Sec. 202. Disposition of revenues.  ICalifornia Desert conservation and recreation 101.California Desert conservation and recreationPublic Law 103–433 (16 U.S.C. 410aaa et seq.) is amended by adding at the end the following:
				
					XIIIMojave Trails National Monument
 1301.DefinitionsIn this title: (1)Energy transport facility (A)In generalThe term energy transport facility means any facility used for the operation, maintenance, transmission, distribution, or transportation of electricity or natural gas.
 (B)InclusionsThe term energy transport facility includes— (i)electric and gas transmission and distribution facilities;
 (ii)telecommunications facilities; and (iii)appurtenant equipment owned or used by a public or municipal utility company or water district.
 (2)MapThe term map means the map entitled Proposed Mojave Trails National Monument and dated January 14, 2015. (3)Mechanized vehicleThe term mechanized vehicle means a motorized or mechanized vehicle or equipment used by a public or municipal utility company or water district to construct, operate, maintain, repair, or upgrade electricity, natural gas, telecommunications, or water infrastructure.
 (4)MonumentThe term Monument means the Mojave Trails National Monument established by section 1302(a). (5)Public-utility companyThe term public-utility company has the meaning given the term in section 1262 of the Public Utility Holding Company Act of 2005 (42 U.S.C. 16451).
							1302.Mojave Trails National Monument
 (a)EstablishmentThere is established in the State the Mojave Trails National Monument. (b)PurposesThe purposes of the Monument are—
 (1)to preserve the nationally significant biological, cultural, recreational, geological, educational, historic, scenic, and scientific values—
 (A)in the Central and Eastern Mojave Desert; and (B)along historic Route 66; and
 (2)to secure the opportunity for present and future generations to experience and enjoy the magnificent vistas, wildlife, land forms, and natural and cultural resources of the Monument.
 (c)BoundariesThe Monument shall consist of the Federal land and Federal interests in land within the boundaries depicted on the map.
							(d)Map; legal descriptions
 (1)Legal descriptionAs soon as practicable after the date of enactment of this title, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate legal descriptions of the Monument, based on the map.
 (2)CorrectionsThe map and legal descriptions of the Monument shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map and legal descriptions.
 (3)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
								1303.Management of Monument
 (a)In generalThe Secretary shall— (1)only allow uses of the Monument that—
 (A)further the purposes described in section 1302(b); (B)are included in the management plan developed under subsection (g); and
 (C)do not interfere with the energy transport facility rights-of-way or corridors authorized under section 1304(f); and
 (2)subject to valid rights, manage the Monument to protect the resources of the Monument, in accordance with—
 (A)this Act; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)any other applicable provisions of law. (b)Cooperation agreements; general authorityConsistent with the management plan and authorities applicable to the Monument, the Secretary may enter into cooperative agreements (including special use permits with any person (including educational institutions and Indian tribes)), for the purposes of interpreting, researching, and providing education on the resources of the Monument.
 (c)Administration of subsequently acquired landAny land or interest in land within the boundaries of the Monument that is acquired by the Secretary after the date of enactment of this title shall be managed by the Secretary in accordance with this title.
							(d)Limitations
								(1)Property rights
 (A)In generalThe establishment of the Monument does not— (i)affect—
 (I)any land or interests in land held by the State, political subdivision of the State, or special district;
 (II)any private property right (including a water development right) within the boundaries of the Monument; or
 (III)any land or interests in land or customary operation, maintenance, repair, or replacement activity carried out on, over, or under land or within a right-of-way granted to, owned by, or controlled by the Metropolitan Water District, Southern California Edison Company, or Pacific Gas and Electric Company pursuant to law or legal right (including the Act of June 18, 1932 (47 Stat. 324, chapter 270)) that is included in the Monument and conducted in a manner that minimizes the impact on resources of the Monument; or
 (ii)grant to the Secretary any authority on or over non-Federal land not already provided by law. (B)Publication of plansNot later than 1 year after the date of enactment of this title, the Secretary, in consultation with the utility companies and district referred to in subparagraph (A)(i)(III), shall publish plans for regular and emergency access to the land and rights-of-way within the ownership or control of the applicable utility company or district.
 (2)AuthorityThe authority of the Secretary under this title extends only to Federal land and Federal interests in land included in the Monument.
								(e)Adjacent management
 (1)In generalNothing in this title creates any protective perimeter or buffer zone around the Monument. (2)Activities outside monumentThe fact that an activity or use on land outside the Monument can be seen or heard within the Monument shall not preclude the activity or use outside the boundary of the Monument.
 (3)No additional regulationNothing in this title requires additional regulation of activities on land outside the boundary of the Monument.
 (f)Air and water qualityNothing in this title affects the standards governing air or water quality outside the boundary of the Monument.
							(g)Management plan
 (1)In generalThe Secretary shall— (A)not later than 3 years after the date of enactment of this title, complete a management plan for the conservation and protection of the Monument; and
 (B)on completion of the management plan— (i)submit the management plan to—
 (I)the Committee on Natural Resources of the House of Representatives; and (II)the Committee on Energy and Natural Resources of the Senate; and
 (ii)make the management plan available to the public. (2)InclusionsThe management plan shall include provisions that—
 (A)provide for the conservation and protection of the Monument; (B)authorize the continued recreational uses of the Monument (including hiking, camping, hunting, mountain biking, sightseeing, off-highway vehicle recreation on designated routes, rockhounding, and horseback riding), if the recreational uses are consistent with this section and any other applicable law;
 (C)address the need for and, as necessary, establish plans for, the installation, construction, and maintenance of energy transport facility rights-of-way within the Monument, including provisions that require that the activities be conducted in a manner that minimizes the impact on Monument resources (including resources relating to the ecological, cultural, historic, and scenic viewshed of the Monument), in accordance with any other applicable law;
 (D)address the designation and maintenance of roads, trails, and paths in the Monument; (E)address regional fire management planning and coordination between the Director of the Bureau of Land Management, the Director of the National Park Service, and San Bernardino County;
 (F)address the establishment of a visitor center to serve the Monument and adjacent public land; and (G)provide for the maintenance of, and access to, energy transport facilities and rights-of-way within the Monument.
									(3)Preparation and implementation
 (A)Applicable lawThe Secretary shall prepare and implement the management plan in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other applicable laws.
 (B)ConsultationIn preparing and implementing the management plan, the Secretary shall periodically consult with— (i)the advisory committee established under section 1306;
 (ii)interested private property owners and holders of valid rights located within the boundaries of the Monument; and
 (iii)representatives of the Fort Mojave Indian Tribe, the Colorado River Indian Tribes, the Chemehuevi Indian Tribe, and other Indian tribes with historic or cultural ties to land within, or adjacent to, the Monument regarding the management of portions of the Monument containing sacred sites or cultural importance to the Indian tribes.
 (4)Interim managementExcept as otherwise provided in this Act, pending completion of the management plan for the Monument, the Secretary shall manage any Federal land and Federal interests in land within the boundary of the Monument—
 (A)in accordance with section 1.6D of the Bureau of Land Management manual numbered 6220, dated July 13, 2012, and entitled National Monuments, National Conservation Areas, and Similar Designations; and
 (B)consistent with the purposes of the Monument described in section 1302(b). 1304.Uses of Monument (a)Use of off-Highway motorized vehicles (1)In generalExcept as necessary for administrative purposes or to respond to an emergency, the use of off-highway motorized vehicles in the Monument (including the use of off-highway motorized vehicles for commercial touring) shall be permitted only on designated routes, subject to all applicable law and as authorized by the management plan.
 (2)InventoryNot later than 2 years after the date of enactment of this title, the Director of the Bureau of Land Management shall—
 (A)complete an inventory of all existing routes in the Monument; and
 (B)designate routes concurrently with completion of the management plan.
									(b)Hunting, trapping, and fishing
 (1)In generalExcept as provided in paragraph (2), the Secretary shall permit hunting, trapping, and fishing within the Monument in accordance with applicable Federal and State laws (including regulations) in effect as of the date of enactment of this title.
 (2)TrappingNo amphibians or reptiles may be collected within the Monument, except for— (A)scientific purposes; or
 (B)the removal of an invasive species. (3)RegulationsThe Secretary, after consultation with the California Department of Fish and Wildlife, may designate zones in which, and establish periods during which, hunting, trapping, and fishing shall not be allowed in the Monument for reasons of public safety, administration, resource protection, or public use and enjoyment.
								(c)Grazing
 (1)In generalNothing in this title terminates any valid existing grazing permit within the Monument. (2)Effect on Blair permitNothing in this title affects the Lazy Daisy grazing permit (permittee number 9076) on land included in the Monument including the transfer of title to the grazing permit to the Secretary or to a private party.
 (3)Permit retirementThe Secretary may acquire base property and associated grazing permits within the Monument for purposes of permanently retiring the permit if—
 (A)the permittee is a willing seller; (B)the permittee and Secretary reach an agreement concerning the terms and conditions of the acquisition; and
 (C)termination of the allotment would further the purposes of the Monument described in section 1302(b).
 (d)Access to State and private landThe Secretary shall provide adequate access to each owner of non-Federal land or interests in non-Federal land within the boundary of the Monument to ensure the reasonable maintenance, use, and enjoyment of the land or interest by the owner.
							(e)Limitations
 (1)Commercial enterprisesExcept as provided in paragraphs (2) and (3), or as required for the customary operation, maintenance, upgrade, expansion, or development of energy transport facilities within corridors or rights-of-way described in subsection (f), no commercial enterprises shall be authorized within the boundary of the Monument after the date of enactment of this title.
 (2)Authorized exceptionsThe Secretary may authorize exceptions to paragraph (1) if the Secretary determines that the commercial enterprise would further the purposes described in section 1302(b).
 (3)ApplicabilityThis subsection does not apply to— (A)energy transport facilities that are owned or operated by a utility subject to regulation by the Federal Government or a State government or a State utility with a service obligation (as those terms may be defined in section 217 of the Federal Power Act (16 U.S.C. 824q)); or
 (B)commercial vehicular touring enterprises within the Monument that operate on designated routes. (f)Energy transport facilities and rights-of-Way (1)In generalSubject to paragraph (2), nothing in this title precludes, prevents, or inhibits the use of mechanized vehicles or customary operation, maintenance, upgrade, expansion, relocation within an existing right-of-way, replacement, or development of energy transport facilities within existing rights-of-way or corridors located in the Monument.
 (2)LimitationThe activities described in paragraph (1) shall be conducted in a manner that minimizes the impact of the activities on Monument resources.
 (3)Rights-of-wayThe Secretary shall, to the maximum extent practicable— (A)permit rights-of-way and corridor alignments that best protect the values and resources of the Monument described in section 1302(b); and
 (B)ensure that— (i)existing rights-of-way and utility corridors within the Monument are fully utilized before authorizing any new or expanded utility right-of-way or corridor; and
 (ii)no economically, technically, or legally feasible alternative exists outside the Monument before authorizing a new or expanded energy transport facility right-of-way or corridor within the Monument.
										(4)Effect on existing facilities and rights-of-way
 (A)In generalNothing in this section terminates or limits any valid right-of-way within the Monument in existence on the date of enactment of this title (including the customary operation, maintenance, repair, relocation within an existing right-of-way, or replacement of energy transport facilities within an existing right-of-way), or other authorized right-of-way, including a right-of-way described in subparagraph (B).
 (B)InclusionsA right-of-way referred to in subparagraph (A) includes— (i)a right-of-way issued, granted, or permitted to—
 (I)the Southern California Edison Company or any predecessors, successors, or assigns of the Southern California Edison Company, which are referred to as of the date of enactment of the California Desert Conservation and Recreation Act of 2015 as Lugo-Mohave, Eldorado-Lugo, Cima-Eldorado-Pisgah 1 and 2, and Lugo-Pisgah 1 and 2 transmission line rights-of-way, Hector, Lava, Sheephole, and Danby distribution circuit rights-of-way, and any rights-of-way affiliated with the Camino Substation; and
 (II)the Pacific Gas and Electric Company or any predecessors, successors, or assigns of the Pacific Gas and Electric Company, which are referred to as Gas Transmission Lines 300A, 300B, 311, and 372 rights-of-way; and
 (ii)a right-of-way authorization issued on the expiration of an existing right-of-way authorization described in clause (i).
 (C)Publication of plansNot later than 1 year after the date of enactment of this title, the Secretary, in consultation with the Southern California Edison Company, the Pacific Gas and Electric Company, and the Metropolitan Water District of Southern California, shall publish plans for regular and emergency access by the Southern California Edison Company, the Pacific Gas and Electric Company, and the Metropolitan Water District of Southern California to the respective rights-of-way of those utilities within the Monument.
 (5)Upgrading and expansion of existing rights-of-wayNothing in this subsection prohibits the upgrading (including the construction, relocation, or replacement within an existing right-of-way) or expansion of an existing energy transport facility for the purpose of increasing the transmission capacity of the energy transport facility or for providing energy storage consistent with requirements of the California Public Utilities Commission, or the Federal or State agency with regulatory authority over those actions, in—
 (A)existing rights-of-way or corridors within the Monument; or (B)a right-of-way issued, granted, or permitted by the Secretary that is contiguous or adjacent to existing energy transport facility rights-of-way, including existing Southern California Edison Company and Pacific Gas and Electric Company Mojave Trails energy transport facility rights-of-way.
 (6)Interstate 40 transportation corridorFor purposes of utility rights-of-way under this subsection, the Secretary shall consider the Interstate 40 transportation corridor to be equivalent to an existing utility right-of-way corridor.
								(7)New rights-of-way and new uses
 (A)In generalExcept as authorized in subparagraph (B), any new right-of-way or new use within an existing right-of-way shall—
 (i)(I)only be permitted in an energy corridor that is designated as of the date of enactment of this title; or
 (II)an expansion of an energy corridor described in subclause (I); and (ii)require compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)ApprovalA new right-of-way, or new use or expansion of an existing corridor shall only be approved if the Secretary, in consultation with applicable Federal and State agencies, determines that the new right-of-way or new use or expansion of an existing corridor is consistent with—
 (i)this title; (ii)other applicable laws;
 (iii)the purposes of the Monument described in section 1302(b); and (iv)the management plan for the Monument.
 (g)OverflightsNothing in this title or the management plan restricts or precludes— (1)overflights (including low-level overflights) of military, commercial, and general aviation aircraft that can be seen or heard within the Monument;
 (2)the designation or creation of new units of special use airspace; (3)the establishment of military flight training routes over the Monument; or
 (4)the use (including takeoff and landing) of helicopters and other aerial devices within valid rights-of-way to construct or maintain energy transport facilities.
								(h)Withdrawals
 (1)In generalSubject to this Act and valid existing rights and except as provided in paragraph (2), the Federal land and interests in Federal land included within the Monument are withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the public land mining laws;
 (C)operation of the mineral leasing, geothermal leasing, and mineral materials laws; and (D)energy development and power generation.
 (2)ExchangeParagraph (1) does not apply to an exchange that the Secretary determines would further the protective purposes of the Monument.
								(i)Access to renewable energy and energy transport facilities
 (1)In generalOn a determination by the Secretary that no reasonable alternative access exists and subject to paragraph (2), the Secretary may allow new rights-of-way within the Monument to provide reasonable vehicular access to renewable energy project sites and appurtenant energy transport facilities outside the boundaries of the Monument.
 (2)RestrictionsTo the maximum extent practicable, the rights-of-way shall be designed and sited to be consistent with the purposes of the Monument described in section 1302(b).
								1305.Acquisition of land
 (a)In generalThe Secretary may acquire for inclusion in the Monument any land or interests in land within the boundary of the Monument owned by the State, units of local government, Indian tribes, nonprofit organizations, private individuals, or any other landowner only by—
 (1)donation; (2)exchange with a willing party; or
 (3)purchase from a willing seller. (b)Use of easementsTo the maximum extent practicable and only with the approval of the landowner, the Secretary may use permanent conservation easements to acquire an interest in land in the Monument rather than acquiring fee simple title to the land.
 (c)Incorporation of acquired land and interests in landAny land or interest in land within the boundaries of the Monument that is acquired by the United States after the date of enactment of this title shall be added to and administered as part of the Monument.
							(d)Donated and acquired land
 (1)In generalAll land within the boundary of the Monument donated to the United States or acquired using amounts from the land and water conservation fund established under section 200302 of title 54, United States Code, before, on, or after the date of enactment of this title—
 (A)is withdrawn from mineral entry; (B)shall be managed in accordance with section 2004; and
 (C)shall be managed consistent with the purposes of the Monument described in section 1302(b). (2)Effect on MonumentLand within the boundary of the Monument that is contiguous to land donated to the United States or acquired through purchase or exchange shall be managed in a manner consistent with conservation purposes, subject to applicable law.
								1306.Advisory committee
 (a)In generalThe Secretary shall establish an advisory committee for the Monument, the purpose of which is to advise the Secretary with respect to the preparation and implementation of the management plan required by section 1303(g).
 (b)MembershipTo the maximum extent practicable, the advisory committee shall include the following members, to be appointed by the Secretary:
 (1)A representative with expertise in natural science and research selected from a regional institution of higher education or research.
 (2)A representative of the California Natural Resources Agency. (3)A representative of the California Public Utilities Commission.
 (4)A representative of the County of San Bernardino, California. (5)A representative of each of the cities of Barstow, Needles, Twentynine Palms, and Yucca Valley, California.
 (6)A representative of each of— (A)the San Manuel Band of Serrano Mission Indians;
 (B)the Colorado River Indian Tribes; (C)the Fort Mojave Indian Tribe; and
 (D)the Chemehuevi Indian Tribe. (7)A representative of the Department of Defense.
 (8)A representative of The Wildlands Conservancy. (9)A representative of a local conservation organization.
 (10)A representative of a historical preservation organization. (11)A representative of organizations relating to each of the following recreational activities:
 (A)Off-highway vehicles. (B)Hunting.
 (C)Rockhounding. (12)A representative of the Southern California Edison Company.
 (13)A representative of the Pacific Gas and Electric Company. (14)A representative of the Metropolitan Water District of Southern California.
								(c)Terms
 (1)In generalIn appointing members under paragraphs (1) through (14) of subsection (b), the Secretary shall appoint 1 primary member and 1 alternate member that meets the qualifications described in each of those paragraphs.
								(2)Vacancy
 (A)Primary memberA vacancy on the advisory committee with respect to a primary member shall be filled by the applicable alternate member.
 (B)Alternate memberThe Secretary shall appoint a new alternate member in the event of a vacancy with respect to an alternate member of the advisory committee.
									(3)Termination
 (A)In generalThe term of all members of the advisory committee shall terminate on the termination of the advisory committee under subsection (g).
 (B)New advisory committeeAt the discretion of the Secretary, the Secretary may establish a new advisory committee on the termination of the advisory committee under subsection (g) to provide ongoing recommendations on the management of the Monument.
 (d)QuorumA quorum of the advisory committee shall consist of a majority of the primary members. (e)Chairperson and procedures (1)In generalThe advisory committee shall select a chairperson and vice chairperson from among the primary members of the advisory committee.
 (2)DutiesThe chairperson and vice chairperson selected under paragraph (1) shall establish any rules and procedures for the advisory committee that the chairperson and vice-chairperson determine to be necessary or desirable.
 (f)Service without compensationMembers of the advisory committee shall serve without pay. (g)TerminationThe advisory committee shall cease to exist on—
 (1)the date on which the management plan is officially adopted by the Secretary; or (2)at the discretion of the Secretary, a later date established by the Secretary.
								1307.Renewable energy right-of-way applications
 (a)In generalApplicants for rights-of-way for the development of solar energy facilities that have been terminated by the establishment of the Monument shall be granted the right of first refusal to apply for replacement sites that—
 (1)have not previously been encumbered by right-of-way applications; and (2)are located within the Solar Energy Zones designated by the Solar Energy Programmatic Environmental Impact Statement of the Department of the Interior and the Department of Energy.
 (b)EligibilityTo be eligible for a right of first refusal under subsection (a), an applicant shall have, on or before December 1, 2009—
 (1)submitted an application for a right-of-way to the Bureau of Land Management; (2)completed a plan of development to develop a solar energy facility on land within the Monument;
 (3)submitted cost recovery funds to the Bureau of Land Management to assist with the costs of processing the right-of-way application;
 (4)successfully submitted an application for an interconnection agreement with an electrical grid operator that is registered with the North American Electric Reliability Corporation; and
 (5)(A)secured a power purchase agreement; or (B)a financially and technically viable solar energy facility project, as determined by the Director of the Bureau of Land Management.
 (c)Equivalent energy productionEach right-of-way for a replacement site granted under this section shall— (1)authorize the same energy production at the replacement site as had been applied for at the site that had been the subject of the terminated application; and
 (2)have— (A)appropriate solar insolation and geotechnical attributes; and
 (B)adequate access to existing transmission or feasible new transmission. (d)Existing rights-of-Way applicationsNothing in this section alters, affects, or displaces primary rights-of-way applications within the Solar Energy Study Areas unless the applications are otherwise altered, affected, or displaced as a result of the Solar Energy Programmatic Environmental Impact Statement of the Department of the Interior and the Department of Energy.
 (e)DeadlinesA right of first refusal granted under this section shall only be exercisable by the date that is 180 days after the date of enactment of this title.
 (f)Expedited application processingThe Secretary shall expedite the review of replacement site applications from eligible applicants, as described in subsection (b).
							XIVSand to Snow National Monument
 1401.DefinitionsIn this title: (1)Energy transport facility (A)In generalThe term energy transport facility means any facility used for the operation, maintenance, transmission, distribution, or transportation of electricity or natural gas.
 (B)InclusionsThe term energy transport facility includes— (i)electric and gas transmission and distribution facilities;
 (ii)telecommunications facilities; and (iii)appurtenant equipment owned or used by a public or municipal utility company or water district.
 (2)MapThe term map means the map entitled Proposed Sand to Snow National Monument and dated August 29, 2014. (3)Mechanized vehicleThe term mechanized vehicle means a motorized or mechanized vehicle or equipment used by a public or municipal utility company or water district to construct, operate, maintain, repair, or upgrade electricity, natural gas, telecommunications, or water infrastructure.
 (4)MonumentThe term Monument means the Sand to Snow National Monument established by section 1402(a). (5)Public-utility companyThe term public-utility company has the meaning given the term in section 1262 of the Public Utility Holding Company Act of 2005 (42 U.S.C. 16451).
 (6)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting jointly. 1402.Sand to Snow National Monument (a)EstablishmentThere is established in the State the Sand to Snow National Monument.
 (b)PurposesThe purposes of the Monument are— (1)to preserve the nationally significant biological, cultural, educational, geological, historic, scenic, and recreational values at the convergence of the Mojave and Colorado Desert and the San Bernardino Mountains; and
 (2)to secure the opportunity for present and future generations to experience and enjoy the magnificent vistas, wildlife, land forms, and natural and cultural resources of the Monument.
								(c)Boundaries
 (1)In generalThe Monument shall consist of the Federal land and Federal interests in land within the boundaries depicted on the map.
 (2)Distance from State highwaysIn accordance with the policy of the Bureau of Land Management, the boundaries of the Monument shall be set back not less than 300 feet from all State highways.
								(d)Map; legal descriptions
 (1)Legal descriptionAs soon as practicable after the date of enactment of this title, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate legal descriptions of the Monument, based on the map.
 (2)CorrectionsThe map and legal descriptions of the Monument shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map and legal descriptions.
 (3)Availability of mapThe map shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management.
								1403.Management of Monument
 (a)In generalThe Secretary shall— (1)only allow uses of the Monument that—
 (A)further the purposes described in section 1402(b); (B)are included in the management plan developed under subsection (g); and
 (C)do not interfere with the energy transport facility rights-of-way authorized under section 1404(e); and
 (2)subject to valid existing rights, manage the Monument to protect the resources of the Monument, in accordance with—
 (A)this title; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)any other applicable provisions of law. (b)Cooperation agreements; general authorityConsistent with the management plan and authorities applicable to the Monument, the Secretary may enter into cooperative agreements (including special use permits with any person (including educational institutions and Indian tribes)), for the purposes of interpreting, researching, and providing education on the resources of the Monument.
 (c)Administration of subsequently acquired landAny land or interest in land within the boundaries of the Monument that is acquired by the Secretary of the Interior or the Secretary of Agriculture after the date of enactment of this title shall be managed by the Secretary of Agriculture or the Secretary of the Interior, respectively, in accordance with this title.
							(d)Limitations
								(1)Property rights
 (A)In generalThe establishment of the Monument does not— (i)affect—
 (I)any land or interest in land held by the State, political subdivision of the State, or special district;
 (II)any private property right (including a water development right) within the boundaries of the Monument;
 (III)any land, interest in land, or customary operation, maintenance, repair, or replacement activity carried out on, over, or under land or within a right-of-way granted to, owned by, or controlled by the Metropolitan Water District or the Southern California Edison Company pursuant to law or legal right (including the Act of June 18, 1932 (47 Stat. 324, chapter 270)) included in the Monument and conducted in a manner that minimizes the impact on the resources of the Monument; or
 (IV)access to valid existing water rights and the operation and maintenance of water conveyance structures associated with the water rights; or
 (ii)grant to the Secretary any authority on or over non-Federal land not already provided by law. (B)PlansNot later than 1 year after the date of enactment of this title, the Secretary, in consultation with the district and company referred to in subparagraph (A)(i)(III) shall publish plans for regular and emergency access to the land and rights-of-way owned or controlled by the company or district.
 (2)AuthorityThe authority of the Secretary under this title extends only to Federal land and Federal interests in land included in the Monument.
								(e)Adjacent management
 (1)In generalNothing in this title creates any protective perimeter or buffer zone around the Monument. (2)Activities outside monumentThe fact that an activity or use on land outside the Monument can be seen or heard within the Monument shall not preclude the activity or use outside the boundary of the Monument.
 (3)No additional regulationNothing in this title requires additional regulation of activities on land outside the boundary of the Monument.
 (f)Air and water qualityNothing in this title affects the standards governing air or water quality outside the boundary of the Monument.
							(g)Management plan
 (1)In generalThe Secretaries shall— (A)not later than 3 years after the date of enactment of this title, complete a management plan for the conservation and protection of the Monument; and
 (B)on completion of the management plan— (i)submit the management plan to—
 (I)the Committee on Natural Resources of the House of Representatives; and (II)the Committee on Energy and Natural Resources of the Senate; and
 (ii)make the management plan available to the public. (2)InclusionsThe management plan shall include provisions that—
 (A)provide for the conservation and protection of the Monument; (B)authorize the continued recreational uses of the Monument (including hiking, camping, hunting, mountain biking, sightseeing, off-highway vehicle recreation on designated routes, rockhounding, and horseback riding), if the recreational uses are consistent with this title and any other applicable law;
 (C)address the designation and maintenance of roads, trails, and paths in the Monument and take into consideration—
 (i)connecting trails within the Monument to trails on other adjacent public land; and (ii)establishing a trailhead at Cabot’s Pueblo in the city of Desert Hot Springs, California;
 (D)address regional fire management planning and coordination between the Director of the Bureau of Land Management, the Chief of the Forest Service, Riverside County, and San Bernardino County;
 (E)address the establishment of a visitor center to serve the Monument and adjacent public land; and (F)provide for the maintenance of and access to energy transport facilities and rights-of-way within the Monument.
									(3)Preparation and implementation
 (A)Applicable lawThe Secretary shall prepare and implement the management plan in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other applicable laws.
 (B)ConsultationIn preparing and implementing the management plan, the Secretary shall periodically consult with— (i)the advisory committee established under section 1406;
 (ii)interested private property owners and holders of valid rights located within the boundaries of the Monument; and
 (iii)representatives of the San Manuel Band of Serrano Mission Indians, the Morongo Band of Mission Indians, and other Indian tribes with historic or cultural ties to land within, or adjacent to, the Monument regarding the management of portions of the Monument that are of cultural importance to the Indian tribes.
 (4)Interim managementExcept as otherwise prohibited by this Act, pending completion of the management plan for the Monument, the Secretary shall manage any Federal land and Federal interests in land within the boundary of the Monument—
 (A)in accordance with section 1.6D of the Bureau of Land Management manual numbered 6220, dated July 13, 2012, and entitled National Monuments, National Conservation Areas, and Similar Designations; and
 (B)consistent with the purposes of the Monument described in section 1402(b). 1404.Uses of monument (a)Use of off-Highway motorized vehicles (1)In generalExcept as necessary for administrative purposes or to respond to an emergency, the use of off-highway motorized vehicles in the Monument (including the use of off-highway motorized vehicles for commercial touring) shall be permitted only on designated routes, subject to all applicable law and as authorized by the management plan.
 (2)InventoryNot later than 2 years after the date of enactment of this title, the Director of the Bureau of Land Management shall—
 (A)complete an inventory of all existing routes in the Monument; and (B)designate routes concurrently with the completion of the management plan.
									(b)Hunting, trapping, and fishing
 (1)In generalExcept as provided in paragraph (2), the Secretary shall permit hunting, trapping, and fishing within the Monument in accordance with applicable Federal and State laws (including regulations) as of the date of enactment of this title.
 (2)TrappingNo amphibians or reptiles may be collected within the Monument. (3)RegulationsThe Secretary, after consultation with the California Department of Fish and Wildlife, may designate zones in which, and establish periods during which, hunting, trapping, and fishing shall not be allowed in the Monument for reasons of public safety, administration, resource protection, or public use and enjoyment.
 (c)Access to state and private landThe Secretary shall provide adequate access to each owner of non-Federal land or interests in non-Federal land within the boundary of the Monument to ensure the reasonable maintenance, use, and enjoyment of the land or interest by the owner.
							(d)Limitations
 (1)Commercial enterprisesExcept as provided in paragraphs (2) and (3), or as required for the customary operation, maintenance, upgrade, expansion, or development of energy transport facilities within the rights-of-way described in subsection (e), no commercial enterprises shall be authorized within the boundary of the Monument after the date of enactment of this title.
 (2)Authorized exceptionsThe Secretary may authorize exceptions to paragraph (1) if the Secretary determines that the commercial enterprises would further the purposes described in section 1402(b).
 (3)ApplicationThis subsection does not apply to— (A)energy transport facilities that are owned or operated by a utility subject to regulation by the Federal Government or a State government or a State utility with a service obligation (as those terms are defined in section 217 of the Federal Power Act (16 U.S.C. 824q)); or
 (B)commercial vehicular touring enterprises within the Monument that operate on designated routes. (e)Energy transport facilities and rights-of-Way (1)In generalSubject to paragraph (2), nothing in this Act precludes, prevents, or inhibits the use of mechanized vehicles or customary operation, maintenance, upgrade, expansion, relocation within an existing right-of-way, replacement, or development of energy transport facilities within existing rights-of-way located in the Monument.
 (2)LimitationThe activities described in paragraph (1) shall be conducted in a manner that minimizes the impact of the activities on Monument resources.
 (3)Rights-of-wayThe Secretary shall, to the maximum extent practicable— (A)permit rights-of-way that best protect the values and resources of the Monument described in section 1402(b); and
 (B)ensure that— (i)existing rights-of-way within the Monument are fully utilized before authorizing any new or expanded utility right-of-way; and
 (ii)no economically, technically, or legally feasible alternative exists outside the Monument before authorizing a new or expanded energy transport facility right-of-way within the Monument.
										(4)Effect on existing facilities and rights-of-way
 (A)In generalNothing in this section terminates or limits any valid right-of-way within the Monument in existence on the date of enactment of this title (including the customary operation, maintenance, repair, relocation within an existing right-of-way, or replacement of energy transport facilities within an existing right-of-way), or other authorized right-of-way, including a right-of-way described in subparagraph (B).
 (B)InclusionsA right-of-way referred to in subparagraph (A) includes— (i)a right-of-way issued, granted, or permitted to the Southern California Edison Company or any predecessors, successors, or assigns of the Southern California Edison Company, which are referred to as the Devers-Hi Desert-Terawind-Yucca transmission line rights-of-way and Coachella, Skyborne, and Toll distribution circuit rights-of-way; and
 (ii)a right-of-way authorization issued on the expiration of an existing right-of-way authorization described in clause (i).
 (C)Publication of plansNot later than 1 year after the date of enactment of this title, the Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Southern California Edison Company within the Monument.
 (5)Upgrading and expansion of existing rights-of-wayNothing in this subsection prohibits the upgrading (including the construction, relocation, or replacement within an existing right-of-way) or expansion of an existing energy transport facility for the purpose of increasing the transmission capacity of the energy transport facility or for providing energy storage consistent with the requirements of the California Public Utilities Commission in—
 (A)existing rights-of-way within the Monument; or (B)a right-of-way issued, granted, or permitted by the Secretary that is contiguous or adjacent to existing energy transport facility rights-of-way, including existing Southern California Edison Sand to Snow energy transport facility rights-of-way.
									(6)New rights-of-way and new uses
 (A)In generalExcept as authorized in subparagraph (B), any new rights-of-way or new uses within existing rights-of-way shall require compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)ApprovalNew rights-of-way shall only be approved if the Secretary, in consultation with applicable Federal and State agencies, determines that the new rights-of-way are consistent with—
 (i)this title; (ii)other applicable laws;
 (iii)the purposes of the Monument described in section 1402(b); and (iv)the management plan for the Monument.
 (f)OverflightsNothing in this title or the management plan restricts or precludes— (1)overflights (including low-level overflights) of military, commercial, and general aviation aircraft that can be seen or heard within the Monument;
 (2)the designation or creation of new units of special use airspace; (3)the establishment of military flight training routes over the Monument; or
 (4)the use (including takeoff and landing) of helicopters and other aerial devices within valid rights-of-way to construct or maintain energy transport facilities.
								(g)Withdrawals
 (1)In generalSubject to this Act and valid existing rights and except as provided in paragraph (2), the Federal land and interests in Federal land included within the Monument are withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the public land mining laws;
 (C)operation of the mineral leasing, geothermal leasing, and mineral materials laws; and (D)energy development and power generation.
 (2)ExchangeParagraph (1) does not apply to an exchange that the Secretary determines would further the protective purposes of the Monument.
								(h)Access to renewable energy and energy transport facilities
 (1)In generalOn a determination by the Secretary that no reasonable alternative access exists and subject to paragraph (2), the Secretary may allow new rights-of-way within the Monument to provide reasonable vehicular access to renewable energy project sites and appurtenant energy transport facilities outside the boundaries of the Monument.
 (2)RestrictionsTo the maximum extent practicable, the rights-of-way shall be designed and sited to be consistent with the purposes of the Monument described in section 1402(b).
								1405.Acquisition of land
 (a)In generalThe Secretary may acquire for inclusion in the Monument any land or interests in land within the boundary of the Monument owned by the State, units of local government, Indian tribes, nonprofit organizations, private individuals, or any other landowner only by—
 (1)donation; (2)exchange with a willing party; or
 (3)purchase from a willing seller. (b)Use of easementsTo the maximum extent practicable and only with the approval of the landowner, the Secretary may use permanent conservation easements to acquire an interest in land in the Monument rather than acquiring fee simple title to the land.
 (c)Incorporation of acquired land and interests in landAny land or interest in land within the boundaries of the Monument that is acquired by the United States after the date of enactment of this title shall be added to and administered as part of the Monument.
							(d)Donated and acquired land
 (1)In generalAll land within the boundary of the Monument donated to the United States or acquired using amounts from the land and water conservation fund established under section 200302 of title 54, United States Code, before, on, or after the date of enactment of this title—
 (A)is withdrawn from mineral entry; (B)shall be managed in accordance with section 2004; and
 (C)shall be managed consistent with the purposes of the Monument described in section 1402(b). (2)Effect on monumentLand within the boundary of the Monument that is contiguous to land donated to the United States or acquired through purchase or exchange shall be managed in a manner consistent with conservation purposes, subject to applicable law.
								1406.Advisory committee
 (a)In generalThe Secretary shall establish an advisory committee for the Monument, the purpose of which is to advise the Secretary with respect to the preparation and implementation of the management plan required by section 1403(g).
 (b)MembershipTo the maximum extent practicable, the advisory committee shall include the following members, to be appointed by the Secretary:
 (1)A representative with expertise in natural science and research selected from a regional institution of higher education or research.
 (2)A representative of the Department of Defense. (3)A representative of the California Natural Resources Agency.
 (4)A representative of each of San Bernardino and Riverside Counties, California. (5)A representative of each of the cities of Desert Hot Springs and Yucca Valley, California.
 (6)A representative of the San Manuel Band of Serrano Mission Indians. (7)A representative of the Morongo Band of Mission Indians.
 (8)A representative of the Friends of Big Morongo Preserve. (9)A representative of The Wildlands Conservancy.
 (10)A representative of the Coachella Valley Mountains Conservancy. (11)A representative of the San Gorgonio Wilderness Association.
 (12)A representative of the Morongo Valley Community Services District. (13)A representative of organizations relating to each of the following recreational activities:
 (A)Off-highway vehicles. (B)Hunting.
 (C)Rockhounding. (14)A representative of the Southern California Edison Company.
 (15)A representative of the Metropolitan Water District. (c)Terms (1)In generalIn appointing members under paragraphs (1) through (15) of subsection (b), the Secretary shall appoint 1 primary member and 1 alternate member that meets the qualifications described in each of those paragraphs.
								(2)Vacancy
 (A)Primary memberA vacancy on the advisory committee with respect to a primary member shall be filled by the applicable alternate member.
 (B)Alternate memberThe Secretary shall appoint a new alternate member in the event of a vacancy with respect to an alternate member of the advisory committee.
									(3)Termination
 (A)In generalThe term of all members of the advisory committee shall terminate on the termination of the advisory committee under subsection (g).
 (B)New advisory committeeAt the discretion of the Secretary, the Secretary may establish a new advisory committee on the termination of the advisory committee under subsection (g) to provide ongoing recommendations on the management of the Monument.
 (d)QuorumA quorum of the advisory committee shall consist of a majority of the primary members. (e)Chairperson and procedures (1)In generalThe advisory committee shall select a chairperson and vice chairperson from among the primary members of the advisory committee.
 (2)DutiesThe chairperson and vice chairperson selected under paragraph (1) shall establish any rules and procedures for the advisory committee that the chairperson and vice-chairperson determine to be necessary or desirable.
 (f)Service without compensationMembers of the advisory committee shall serve without pay. (g)TerminationThe advisory committee shall cease to exist on—
 (1)the date on which the management plan is officially adopted by the Secretary; or (2)at the discretion of the Secretary, a later date established by the Secretary.
								XVWilderness
						1501.Designation of wilderness areas
 (a)Designation of wilderness areas To be administered by the bureau of land managementIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and sections 601 and 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1781, 1782), the following land in the State is designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Avawatz mountains wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 87,700 acres, as generally depicted on the map entitled Avawatz Mountains Proposed Wilderness and dated September 9, 2014, to be known as the Avawatz Mountains Wilderness.
 (2)Golden valley wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 7,690 acres, as generally depicted on the map entitled Golden Valley Proposed Wilderness Additions and dated January 9, 2015, which shall be considered to be part of the Golden Valley Wilderness.
 (3)Grass valley wildernessCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 13,890 acres, as generally depicted on the map entitled Grass Valley Proposed Wilderness Additions and dated January 9, 2015, which shall be considered to be part of the Grass Valley Wilderness.
								(4)Great falls basin wilderness
 (A)In generalCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 7,870 acres, as generally depicted on the map entitled Great Falls Basin Proposed Wilderness and dated October 26, 2009, to be known as the Great Falls Basin Wilderness.
 (B)LimitationsDesignation of the wilderness under subparagraph (A) shall not establish a Class I Airshed under the Clean Air Act (42 U.S.C. 7401 et seq.).
 (5)Kingston range wildernessCertain land in the Conservation Area administered by the Bureau of Land Management, comprising approximately 53,320 acres, as generally depicted on the map entitled Kingston Range Proposed Wilderness Additions and dated July 15, 2009, which shall be considered to be a part of as the Kingston Range Wilderness.
 (6)Soda mountains wildernessCertain land in the Conservation Area, administered by the Bureau of Land Management, comprising approximately 79,990 acres, as generally depicted on the map entitled Soda Mountains Proposed Wilderness and dated September 12, 2014, to be known as the Soda Mountains Wilderness.
 (b)Designation of wilderness areas To be administered by the national park serviceIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and sections 601 and 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1781, 1782), the following land in the State is designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Death valley national park wilderness additions-north eureka valleyCertain land in the Conservation Area administered by the Director of the National Park Service, comprising approximately 11,496 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-North Eureka Valley, numbered 143/100,082C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (2)Death valley national park wilderness additions-ibexCertain land in the Conservation Area administered by the Director of the National Park Service, comprising approximately 23,650 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Ibex, numbered 143/100,081C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (3)Death valley national park wilderness additions-panamint valleyCertain land in the Conservation Area administered by the Director of the National Park Service, comprising approximately 4,807 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Panamint Valley, numbered 143/100,083C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (4)Death valley national park wilderness additions-warm springsCertain land in the Conservation Area administered by the Director of the National Park Service, comprising approximately 10,485 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Warm Spring Canyon/Galena Canyon, numbered 143/100,084C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (5)Death valley national park wilderness additions-axe headCertain land in the Conservation Area administered by the Director of the National Park Service, comprising approximately 8,638 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Axe Head, numbered 143/100,085C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
 (6)Death valley national park wilderness additions-bowling alleyCertain land in the Conservation Area administered by the Director of the Bureau of Land Management, comprising approximately 32,520 acres, as generally depicted on the map entitled Death Valley National Park Proposed Wilderness Area-Bowling Alley, numbered 143/100,086C, and dated October 7, 2014, which shall be considered to be a part of the Death Valley National Park Wilderness.
								(c)Designation of wilderness area To be administered by the forest service
 (1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the land in the State described in paragraph (2) is designated as a wilderness area and as a component of the National Wilderness Preservation System.
 (2)Description of landThe land referred to in paragraph (1) is certain land in the San Bernardino National Forest, comprising approximately 7,141 acres, as generally depicted on the map entitled Proposed Sand to Snow National Monument and dated August 29, 2014, which shall considered to be a part of the San Gorgonio Wilderness.
								(3)Fire management and related activities
 (A)In generalThe Secretary may carry out such activities in the wilderness area designated by paragraph (1) as are necessary for the control of fire, insects, and disease, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (B)Funding prioritiesNothing in this subsection limits the provision of any funding for fire or fuel management in the wilderness area designated by paragraph (1).
 (C)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this title, the Secretary shall amend the local fire management plans that apply to the wilderness area designated by paragraph (1).
 (D)AdministrationIn accordance with subparagraph (A) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness area designated by paragraph (1), the Secretary shall—
 (i)not later than 1 year after the date of enactment of this title, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies in the wilderness area designated by paragraph (1); and
 (ii)enter into agreements with appropriate State or local firefighting agencies relating to that wilderness area.
										1502.Management
							(a)Adjacent management
 (1)In generalNothing in this title creates any protective perimeter or buffer zone around the wilderness areas designated by section 1501.
								(2)Activities outside wilderness areas
 (A)In generalThe fact that an activity (including military activities) or use on land outside a wilderness area designated by section 1501 can be seen or heard within the wilderness area shall not preclude or restrict the activity or use outside the boundary of the wilderness area.
									(B)Effect on nonwilderness activities
 (i)In generalIn any permitting proceeding (including a review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)) conducted with respect to a project described in clause (ii) that is formally initiated through a notice in the Federal Register before December 31, 2013, the consideration of any visual, noise, or other impacts of the project on a wilderness area designated by section 1501 shall be conducted based on the status of the area before designation as wilderness.
 (ii)Description of projectsA project referred to in clause (i) is a renewable energy project or associated energy transport facility project—
 (I)for which the Bureau of Land Management has received a right-of-way use application on or before the date of enactment of this title; and
 (II)that is located outside the boundary of a wilderness area designated by section 1501. (3)No additional regulationNothing in this title requires additional regulation of activities on land outside the boundary of the wilderness areas.
 (4)Effect on military operationsNothing in this title alters any authority of the Secretary of Defense to conduct any military operations at desert installations, facilities, and ranges of the State that are authorized under any other provision of law.
								(5)Effect on utility facilities and rights-of-way
 (A)In generalSubject to paragraph (2), nothing in this title terminates or precludes the renewal or reauthorization of any valid existing right-of-way or customary operation, maintenance, repair, upgrading, or replacement activities in a right-of-way, issued, granted, or permitted to the Southern California Edison Company or predecessors, successors, or assigns of the Southern California Edison Company that is located on land included in the San Gorgonio Wilderness Area or the Sand to Snow National Monument.
 (B)LimitationThe activities described in subparagraph (A) shall be conducted in a manner that minimizes the impact of the activities resources of the San Gorgonio Wilderness Area or the Sand to Snow National Monument.
 (C)Applicable lawIn accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), any approval required for an increase in the voltage of the Coachella distribution circuit shall require consideration of alternative alignments, including alignments adjacent to State Route 62.
									(b)Maps; legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this title, the Secretary shall file a map and legal description of each wilderness area and wilderness addition designated by section 1501 with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawA map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct errors in the maps and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the appropriate office of the Secretary.
 (c)AdministrationSubject to valid existing rights, the land designated as wilderness or as a wilderness addition by section 1501 shall be administered by the Secretary in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this title.
							1503.Release of wilderness study areas
 (a)FindingCongress finds that, for purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area described in subsection (b) that is not designated as a wilderness area or wilderness addition by section 1501 or any other Act enacted before the date of enactment of this title has been adequately studied for wilderness.
 (b)Description of study areasThe study areas referred to in subsection (a) are— (1)the Cady Mountains Wilderness Study Area;
 (2)the Kingston Range Wilderness Study Area; (3)the Avawatz Mountain Wilderness Study Area;
 (4)the Death Valley National Park Boundary and Wilderness 17 Wilderness Study Area; (5)the Great Falls Basin Wilderness Study Area; and
 (6)the Soda Mountains Wilderness Study Area. (c)ReleaseAny portion of a wilderness study area described in subsection (b) that is not designated as a wilderness area or wilderness addition by section 1501 is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
							XVIDesignation of special management area
 1601.DefinitionsIn this title: (1)Management areaThe term Management Area means the Vinagre Wash Special Management Area.
 (2)MapThe term map means the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009. (3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 1602.Vinagre wash special management area (a)EstablishmentThere is established the Vinagre Wash Special Management Area in the State, to be managed by the El Centro Field Office and the Yuma Field Office of the Bureau of Land Management.
 (b)PurposeThe purpose of the Management Area is to conserve, protect, and enhance— (1)the plant and wildlife values of the Management Area; and
 (2)the outstanding and nationally significant ecological, geological, scenic, recreational, archaeological, cultural, historic, and other resources of the Management Area.
 (c)BoundariesThe Management Area shall consist of the public land in Imperial County, California, comprising approximately 81,880 acres, as generally depicted on the map.
							(d)Map; legal description
 (1)In generalAs soon as practicable, but not later than 3 years, after the date of enactment of this title, the Secretary shall submit a map and legal description of the Management Area to—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)EffectThe map and legal description submitted under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any errors in the map and legal description.
 (3)AvailabilityCopies of the map submitted under paragraph (1) shall be on file and available for public inspection in—
 (A)the Office of the Director of the Bureau of Land Management; and (B)the appropriate office of the Bureau of Land Management in the State.
									1603.Management
 (a)In generalThe Secretary shall allow hiking, camping, hunting, and sightseeing and the use of motorized vehicles, mountain bikes, and horses on designated routes in the Management Area in a manner that—
 (1)is consistent with the purpose of the Management Area described in section 1602(b); (2)ensures public health and safety; and
 (3)is consistent with applicable law. (b)Off-Highway vehicle use (1)In generalSubject to paragraphs (2) and (3) and all other applicable laws, the use of off-highway vehicles shall be permitted on routes in the Management Area generally depicted on the map.
 (2)ClosureThe Secretary may temporarily close or permanently reroute a portion of a route described in paragraph (1)—
 (A)to prevent, or allow for restoration of, resource damage; (B)to protect tribal cultural resources, including the resources identified in the tribal cultural resources management plan developed under section 1905(c);
 (C)to address public safety concerns; or (D)as otherwise required by law.
 (3)Designation of additional routesDuring the 3-year period beginning on the date of enactment of this title, the Secretary— (A)shall accept petitions from the public regarding additional routes for off-highway vehicles; and
 (B)may designate additional routes that the Secretary determines— (i)would provide significant or unique recreational opportunities; and
 (ii)are consistent with the purposes of the Management Area. (c)WithdrawalSubject to valid existing rights, all Federal land within the Management Area is withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way, leasing, or disposition under all laws relating to— (A)minerals; or
 (B)solar, wind, and geothermal energy. (d)No buffersThe establishment of the Management Area shall not—
 (1)create a protective perimeter or buffer zone around the Management Area; or (2)preclude uses or activities outside the Management Area that are permitted under other applicable laws, even if the uses or activities are prohibited within the Management Area.
 (e)Notice of available routesThe Secretary shall ensure that visitors to the Management Area have access to adequate notice relating to the availability of designated routes in the Management Area through—
 (1)the placement of appropriate signage along the designated routes; (2)the distribution of maps, safety education materials, and other information that the Secretary determines to be appropriate; and
 (3)restoration of areas that are not designated as open routes, including vertical mulching. (f)StewardshipThe Secretary, in consultation with Indian tribes and other interests, shall develop a program to provide opportunities for monitoring and stewardship of the Management Area to minimize environmental impacts and prevent resource damage from recreational use, including volunteer assistance with—
 (1)route signage; (2)restoration of closed routes;
 (3)protection of Management Area resources; and (4)recreation education.
 (g)Protection of tribal cultural resourcesNot later than 2 years after the date of enactment of this title, the Secretary, in accordance with chapter 2003 of title 54, United States Code, and any other applicable law, shall—
 (1)prepare and complete a tribal cultural resources survey of the Management Area; and (2)consult with the Quechan Indian Nation and other Indian tribes demonstrating ancestral, cultural, or other ties to the resources within the Management Area on the development and implementation of the tribal cultural resources survey under paragraph (1).
								1604.Potential wilderness
							(a)Protection of wilderness character
 (1)In generalThe Secretary shall manage the Federal land in the Management Area described in paragraph (2) in a manner that preserves the character of the land for the eventual inclusion of the land in the National Wilderness Preservation System.
 (2)Description of landThe Federal land described in this paragraph is— (A)the approximately 10,860 acres of land, as generally depicted as the Indian Pass Additions on the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009;
 (B)the approximately 17,250 acres of land, as generally depicted as Milpitas Wash Potential Wilderness on the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009;
 (C)the approximately 11,840 acres of land, as generally depicted as Buzzards Peak Potential Wilderness on the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009; and
 (D)the approximately 9,350 acres of land, as generally depicted as Palo Verde Mountains Potential Wilderness on the map entitled Vinagre Wash Proposed Special Management Area and dated November 10, 2009.
									(3)Use of land
 (A)Military usesThe Secretary shall manage the Federal land in the Management Area described in paragraph (2) in a manner that is consistent with the Wilderness Act (16 U.S.C. 1131 et seq.), except that the Secretary may authorize use of the land by the Secretary of the Navy for Naval Special Warfare Tactical Training, including long-range small unit training and navigation, vehicle concealment, and vehicle sustainment training, in accordance with applicable Federal laws.
 (B)Prohibited usesThe following shall be prohibited on the Federal land described in paragraph (2): (i)Permanent roads.
 (ii)Commercial enterprises. (iii)Except as necessary to meet the minimum requirements for the administration of the Federal land and to protect public health and safety—
 (I)the use of mechanized vehicles; and (II)the establishment of temporary roads.
											(4)Wilderness designation
 (A)In generalThe Federal land described in paragraph (2) shall be designated as wilderness and as a component of the National Wilderness Preservation System on the date on which the Secretary, in consultation with the Secretary of Defense, publishes a notice in the Federal Register that all activities on the Federal land that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have terminated.
 (B)DesignationOn designation of the Federal land under clause (i)— (i)the land described in paragraph (2)(A) shall be incorporated in, and shall be considered to be a part of, the Indian Pass Wilderness;
 (ii)the land described in paragraph (2)(B) shall be designated as the Milpitas Wash Wilderness; (iii)the land described in paragraph (2)(C) shall be designated as the Buzzard Peak Wilderness; and
 (iv)the land described in paragraph (2)(D) shall be incorporated in, and shall be considered to be a part of, the Palo Verde Mountains Wilderness.
 (b)Administration of wildernessSubject to valid existing rights, the land designated as wilderness or as a wilderness addition by this title shall be administered by the Secretary in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.).
							XVIINational park system additions
						1701.Death valley national park boundary revision
 (a)In generalThe boundary of Death Valley National Park is adjusted to include— (1)the approximately 33,000 acres of Bureau of Land Management land in Inyo County, California, abutting the southern end of the Death Valley National Park that lies between Death Valley National Park to the north and Ft. Irwin Military Reservation to the south and which runs approximately 34 miles from west to east, as depicted on the map entitled Death Valley National Park Proposed Boundary Addition-Bowling Alley, numbered 143/100,080C, and dated October 7, 2014; and
 (2)the approximately 6,369 acres of Bureau of Land Management land in Inyo County, California, located in the northeast area of Death Valley National Park that is within, and surrounded by, land under the jurisdiction of the Director of the National Park Service, as depicted on the map entitled Death Valley National Park Proposed Boundary Addition-Crater, numbered 143/100,079C, and dated October 7, 2014.
 (b)Availability of mapThe maps described in paragraphs (1) and (2) of subsection (a) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (c)AdministrationThe Secretary of the Interior (referred to in this title as the Secretary) shall— (1)administer any land added to Death Valley National Park under subsection (a)—
 (A)as part of Death Valley National Park; and (B)in accordance with applicable laws (including regulations); and
 (2)not later than 180 days after the date of enactment of this title, develop a memorandum of understanding with Inyo County, California, permitting ongoing access and use to existing gravel pits along Saline Valley Road within Death Valley National Park for road maintenance and repairs in accordance with applicable laws (including regulations).
								1702.Mojave national preserve
 (a)In generalThe boundary of the Mojave National Preserve is adjusted to include— (1)the 21,000 acres of Bureau of Land Management land that is surrounded by the Mojave National Preserve to the northwest, west, southwest, south, and southeast and by the Nevada State line on the northeast boundary, as depicted as the Proposed Boundary Expansion on the map entitled Mojave National Preserve Proposed Boundary Expansion, numbered 170/127,739, and dated January 2015; and
 (2)the 25 acres of Bureau of Land Management land in Baker, California, as depicted on the map entitled Mojave National Preserve Proposed Boundary Addition, numbered 170/100,199, and dated August 2009.
 (b)Future Mojave National Preserve additionThe boundary of the Mojave National Preserve shall be adjusted to include the 8,000 acres of Bureau of Land Management land depicted as the Castle Mountain Mine Area and Access Road on the map entitled the Mojave National Preserve Proposed Boundary Addition, numbered 170/127,739, and dated January 2015, on the completion of the earlier of—
 (1)the termination and reclamation of all mining and mining-related activities as determined by the Secretary; or
 (2)a period of 10 years, beginning on the date of enactment of this title, during which no legally permissible commercial mining activities have occurred pursuant to a plan of development for the Castle Mountain Mine approved by the Bureau of Land Management.
 (c)Availability of mapsThe maps described in subsections (a) and (b) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
							(d)Administration
 (1)In generalExcept as described in subsection (e), the Secretary shall administer any land added to Mojave National Preserve under this title—
 (A)as part of the Mojave National Preserve; and (B)in accordance with applicable laws (including regulations).
 (2)Effect on valid existing rightsNothing in this title affects valid existing rights or precludes, prevents, or inhibits mining or mining-related activities authorized under a plan of development for the land described in subsection (b) and approved by the Bureau of Land Management.
 (3)Effect on private property rightsNothing in this title affects any private property right (including a water development right) within the boundaries of the Mojave National Preserve.
								(e)New rights-of-Way
 (1)In generalConsideration of any right-of-way application within land described in subsection (a) for the purpose of providing water resources necessary for the operation of the Castle Mountain Mine shall remain within the jurisdiction and authority of the Bureau of Land Management.
 (2)Consideration of applicationsThe Director of the Bureau of Land Management shall consider any proposed plan of development, modifications to the plan, and associated right-of-way applications for the Castle Mountain Mine in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and any other laws (including regulations) applicable to the land described in subsection (b) prior to the date of enactment of this title.
 (3)Expiration of authorityThe authority of the Director of the Bureau of Land Management described in paragraphs (1) and (2) shall expire 10 years after the date of enactment of this title.
 (4)Treatment of new rights-of-wayAny new right-of-way approved by the Director of the Bureau of Land Management under this subsection shall be considered a valid existing right-of-way only if the right-of-way is included in an approved plan of development for Castle Mountain Mine.
								1703.Joshua tree national park boundary revision
 (a)In generalThe boundary of the Joshua Tree National Park is adjusted to include— (1)the 2,879 acres of land managed by Director of the Bureau of Land Management that are contiguous at several different places to the northern boundaries of Joshua Tree National Park in the northwest section of the Park, as depicted on the map entitled Joshua Tree National Park Proposed Boundary Additions, numbered 156/100,077, and dated August 2009; and
 (2)the 1,639 acres of land to be acquired from the Mojave Desert Land Trust that are contiguous at several different places to the northern boundaries of Joshua Tree National Park in the northwest section of the Park, as depicted on the map entitled Mojave Desert Land Trust National Park Service Additions, numbered 156/126,376, and dated September 2014.
 (b)Availability of mapsThe map described in subsection (a) and the map depicting the 25 acres described in subsection (c)(2) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
							(c)Administration
 (1)In generalThe Secretary shall administer any land added to the Joshua Tree National Park under subsection (a) and the additional land described in paragraph (2)—
 (A)as part of Joshua Tree National Park; and (B)in accordance with applicable laws (including regulations).
 (2)Description of additional landThe additional land referred to in paragraph (1) is the 25 acres of land— (A)depicted on the map entitled Joshua Tree National Park Boundary Adjustment Map, numbered 156/80,049, and dated April 1, 2003;
 (B)added to Joshua Tree National Park by the notice of the Department of the Interior of August 28, 2003 (68 Fed. Reg. 51799); and
 (C)more particularly described as lots 26, 27, 28, 33, and 34 in sec. 34, T. 1 N., R. 8 E., San Bernardino Meridian.
									(d)Southern California edison company energy transport facilities and rights-of-Way
 (1)In generalNothing in this title terminates any valid right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized energy transport facility activities in a right-of-way issued, granted, or permitted to the Southern California Edison Company or the predecessors, successors, or assigns of the Southern California Edison Company that is located on land described in paragraphs (1) and (2) of subsection (a), including, at a minimum, the use of mechanized vehicles, helicopters, or other aerial devices.
 (2)Upgrades and replacementsNothing in this title prohibits the upgrading or replacement of— (A)Southern California Edison Company energy transport facilities, including the energy transport facilities referred to as the Jellystone, Burnt Mountain, Whitehorn, Allegra, and Utah distribution circuits rights-of-way; or
 (B)an energy transport facility in rights-of-way issued, granted, or permitted by the Secretary adjacent to Southern California Edison Joshua Tree Utility Facilities.
 (3)Publication of plansNot later than the date that is 1 year after the date of enactment of this title or the issuance of a new energy transport facility right-of-way within the Joshua Tree National Park, whichever is earlier, the Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Southern California Edison Company within Joshua Tree National Park.
 1704.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title. XVIIIOff-highway vehicle recreation areas 1801.Designation of off-highway vehicle recreation areas (a)DesignationIn accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and resource management plans developed under this title and subject to valid rights, the following land within the Conservation Area in San Bernardino County, California, is designated as Off-Highway Vehicle Recreation Areas:
 (1)Dumont Dunes Off-Highway Vehicle Recreation AreaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 7,630 acres, as generally depicted on the map entitled Dumont Dunes Proposed National OHV Recreation Area and dated January 5, 2015, which shall be known as the Dumont Dunes Off-Highway Vehicle Recreation Area.
 (2)El Mirage Off-Highway Vehicle Recreation AreaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 14,930 acres, as generally depicted on the map entitled El Mirage Proposed National OHV Recreation Area and dated July 15, 2009, which shall be known as the El Mirage Off-Highway Vehicle Recreation Area.
 (3)Rasor Off-Highway Vehicle Recreation AreaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 23,910 acres, as generally depicted on the map entitled Rasor Proposed National OHV Recreation Area and dated July 15, 2009, which shall be known as the Rasor Off-Highway Vehicle Recreation Area.
 (4)Spangler Hills Off-Highway Vehicle Recreation AreaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 56,140 acres, as generally depicted on the map entitled Spangler Hills Proposed National OHV Recreation Area and dated July 16, 2009, which shall be known as the Spangler Off-Highway Vehicle Recreation Area.
 (5)Stoddard Valley Off-Highway Vehicle Recreation AreaCertain Bureau of Land Management land in the Conservation Area, comprising approximately 40,110 acres, as generally depicted on the map entitled Stoddard Valley Proposed National OHV Recreation Area and dated July 16, 2009, which shall be known as the Stoddard Valley Off-Highway Vehicle Recreation Area.
 (b)PurposeThe purpose of the off-highway vehicle recreation areas designated under subsection (a) is to preserve and enhance the recreational opportunities within the Conservation Area (including opportunities for off-highway vehicle recreation), while conserving the wildlife and other natural resource values of the Conservation Area.
							(c)Maps and descriptions
 (1)Preparation and submissionAs soon as practicable after the date of enactment of this title, the Secretary shall file a map and legal description of each off-highway vehicle recreation area designated by subsection (a) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Legal effectThe map and legal descriptions of the off-highway vehicle recreation areas filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct errors in the map and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the appropriate offices of the Bureau of Land Management.
								(d)Use of the land
								(1)Recreational activities
 (A)In generalThe Secretary shall continue to authorize, maintain, and enhance the recreational uses of the off-highway vehicle recreation areas designated by subsection (a), including off-highway recreation, hiking, camping, hunting, mountain biking, sightseeing, rockhounding, and horseback riding, as long as the recreational use is consistent with this section and any other applicable law.
 (B)Off-highway vehicle and off-highway recreationTo the extent consistent with applicable Federal law (including regulations) and this section, any authorized recreation activities and use designations in effect on the date of enactment of this title and applicable to the off-highway vehicle recreation areas designated by subsection (a) shall continue, including casual off-highway vehicular use, racing, competitive events, rock crawling, training, and other forms of off-highway recreation.
 (2)Wildlife guzzlersWildlife guzzlers shall be allowed in the off-highway vehicle recreation areas designated by subsection (a) in accordance with—
 (A)applicable Bureau of Land Management guidelines; and
 (B)State law. (3)Prohibited usesCommercial development (including development of mining and energy facilities, but excluding energy transport facilities, rights-of-way, and related telecommunication facilities) shall be prohibited in the off-highway vehicle recreation areas designated by subsection (a) if the Secretary determines that the development is incompatible with the purpose described in subsection (b).
								(e)Administration
 (1)In generalThe Secretary shall administer the off-highway vehicle recreation areas designated by subsection (a) in accordance with—
 (A)this title; (B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (C)any other applicable laws (including regulations). (2)Management plan (A)In generalAs soon as practicable, but not later than 3 years after the date of enactment of this title, the Secretary shall—
 (i)amend existing resource management plans applicable to the land designated as off-highway vehicle recreation areas under subsection (a); or
 (ii)develop new management plans for each off-highway vehicle recreation area designated under that subsection.
 (B)RequirementsAll new or amended plans under subparagraph (A) shall be designed to preserve and enhance safe off-highway vehicle and other recreational opportunities within the applicable recreation area consistent with—
 (i)the purpose described in subsection (b); and (ii)any applicable laws (including regulations).
 (C)Interim plansPending completion of a new management plan under subparagraph (A), the existing resource management plans shall govern the use of the applicable off-highway vehicle recreation area.
									(f)Study
 (1)In generalAs soon as practicable, but not later than 2 years, after the date of enactment of this title, the Secretary shall complete a study to identify Bureau of Land Management land within the Conservation Area that is suitable for addition to—
 (A)the national off-highway vehicle recreation areas designated by subsection (a); or (B)the Johnson Valley Off-Highway Vehicle Recreation Area designated by section 2945 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1038).
 (2)Study areasThe study required under paragraph (1) shall include— (A)certain Bureau of Land Management land in the Conservation Area, comprising approximately 41,000 acres, as generally depicted on the map entitled Spangler Hills Proposed Expansion Study Area and dated January 23, 2015; and
 (B)certain Bureau of Land Management land in the Conservation Area, comprising approximately 680 acres, as generally depicted on the map entitled El Mirage Proposed Expansion Study Area and dated January 21, 2015.
 (3)RequirementsIn preparing the study under paragraph (1), the Secretary shall— (A)seek input from stakeholders, including—
 (i)the State, including— (I)the California Public Utilities Commission; and
 (II)the California Energy Commission;
 (ii)San Bernardino County, California; (iii)the public;
 (iv)recreational user groups; (v)conservation organizations;
 (vi)the Southern California Edison Company; and (vii)the Pacific Gas and Electric Company;
 (B)explore the feasibility of expanding the southern boundary of the off-highway vehicle recreation area described in subsection (a)(3) to include previously disturbed land;
 (C)identify and exclude from consideration any land that— (i)is managed for conservation purposes;
 (ii)may be suitable for renewable energy development; or (iii)may be necessary for energy transmission; and
 (D)not recommend or approve expansion of national off-highway recreation areas within the Conservation Area that collectively would exceed the total acres administratively designated for off-highway recreation within the Conservation Area as of the day before the date of enactment of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 672).
 (4)Applicable lawThe Secretary shall consider the information and recommendations of the study completed under paragraph (1) to determine the impacts of expanding off-highway vehicle recreation areas designated by subsection (a) on the Conservation Area, in accordance with—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other applicable law. (5)Submission to CongressOn completion of the study under paragraph (1), the Secretary shall submit the study to—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
									(6)Authorization for expansion
 (A)In generalOn completion of the study under paragraph (1) and in accordance with all applicable laws (including regulations), the Secretary shall authorize the expansion of the off-highway vehicle recreation areas recommended under the study.
 (B)ManagementAny land within the expanded areas under subparagraph (A) shall be managed in accordance with this section.
									(g)Southern California Edison Company utility facilities and rights-of-Way
 (1)Effect of titleNothing in this title— (A)terminates any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized energy transport facility activities (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way issued, granted, or permitted to Southern California Edison Company (including any predecessor or successor in interest or assign) that is located on land included in—
 (i)the El Mirage Off-Highway Vehicle Recreation Area; (ii)the Spangler Hills National Off-Highway Vehicle Recreation Area; or
 (iii)the Stoddard Valley National Off Highway Vehicle Recreation Area; (B)affects the application, siting, route selection, right-of-way acquisition, or construction of the Coolwater-Lugo transmission project, as may be approved by the California Public Utilities Commission and the Bureau of Land Management; or
 (C)prohibits the upgrading or replacement of any Southern California Edison Company—
 (i)utility facility, including such a utility facility known on the date of enactment of this title as—
 (I)Gale-PS 512 transmission lines or rights-of-way; or
 (II)Patio, Jack Ranch, and Kenworth distribution circuits or rights-of-way; or
 (ii)energy transport facility in a right-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in clause (i).
 (2)Plans for accessThe Secretary, in consultation with the Southern California Edison Company, shall publish plans for regular and emergency access by the Southern California Edison Company to the rights-of-way of the Company by the date that is 1 year after the later of—
 (A)the date of enactment of this title; and (B)the date of issuance of a new energy transport facility right-of-way within—
 (i)the El Mirage Off-Highway Vehicle Recreation Area; (ii)the Spangler Hills National Off-Highway Vehicle Recreation Area; or
 (iii)the Stoddard Valley National Off Highway Vehicle Recreation Area. (h)Pacific Gas and Electric Company utility facilities and rights-of-Way (1)Effect of titleNothing in this title—
 (A)terminates any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized activity (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way issued, granted, or permitted to Pacific Gas and Electric Company (including any predecessor or successor in interest or assign) that is located on land included in the Spangler Hills National Off-Highway Vehicle Recreation Area; or
 (B)prohibits the upgrading or replacement of any— (i)utility facilities of the Pacific Gas and Electric Company, including those utility facilities known on the date of enactment of this title as—
 (I)Gas Transmission Line 311 or rights-of-way; or (II)Gas Transmission Line 372 or rights-of-way; or
 (ii)utility facilities of the Pacific Gas and Electric Company in rights-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in clause (i).
 (2)Plans for accessNot later than 1 year after the date of enactment of this title or the issuance of a new utility facility right-of-way within the Spangler Hills National Off-Highway Vehicle Recreation Area, whichever is later, the Secretary, in consultation with the Pacific Gas and Electric Company, shall publish plans for regular and emergency access by the Pacific Gas and Electric Company to the rights-of-way of the Pacific Gas and Electric Company.
								XIXAlabama Hills National Scenic Area
 1901.DefinitionsIn this title: (1)Energy transport facility (A)In generalThe term energy transport facility means any facility used for the operation and maintenance, transmission, distribution, or transportation of electricity or natural gas.
 (B)InclusionsThe term energy transport facility includes— (i)an electric or gas transmission or distribution facility;
 (ii)a telecommunications facility; and (iii)any appurtenant equipment owned or used by a public or municipal utility company or water district.
 (2)Management planThe term management plan means the management plan for the National Scenic Area developed under section 1903(a). (3)MapThe term Map means the map entitled Proposed Alabama Hills National Scenic Area and dated September 8, 2014.
 (4)Mechanized vehicleThe term mechanized vehicle means a motorized or mechanized vehicle or equipment used by a public or municipal utility company or water district to construct, operate, maintain, repair, or upgrade electricity, natural gas, telecommunications, or water infrastructure.
 (5)National Scenic AreaThe term National Scenic Area means the Alabama Hills National Scenic Area established by section 1902(a). (6)Public-utility companyThe term public-utility company has the meaning given the term in section 1262 of the Public Utility Holding Company Act of 2005 (42 U.S.C. 16451).
 (7)SecretaryThe term Secretary means the Secretary of the Interior. (8)StateThe term State means the State of California.
 (9)TribeThe term Tribe means the Lone Pine Paiute-Shoshone Tribe. 1902.Alabama Hills National Scenic Area, California (a)EstablishmentSubject to valid existing rights, there is established in Inyo County, California, the Alabama Hills National Scenic Area, to be comprised of the approximately 18,610 acres generally depicted on the Map as National Scenic Area.
 (b)PurposeThe purpose of the National Scenic Area is to conserve, protect, and enhance for the benefit, use, and enjoyment of present and future generations the nationally significant scenic, cultural, geological, educational, biological, historical, recreational, cinematographic, and scientific resources of the National Scenic Area.
							(c)Map; legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this title, the Secretary shall file a map and a legal description of the National Scenic Area with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the map and legal descriptions.
 (3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (d)AdministrationThe Secretary shall manage the National Scenic Area— (1)as a component of the National Landscape Conservation System;
 (2)so as not to impact the future continuing operation and maintenance of any activities associated with valid, existing rights, including water rights;
 (3)in a manner that conserves, protects, and enhances the resources and values of the National Scenic Area described in subsection (b); and
 (4)in accordance with— (A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
 (B)this title; and (C)any other applicable laws.
									(e)Management
 (1)In generalThe Secretary shall allow only such uses of the National Scenic Area as the Secretary determines would support the purposes of the National Scenic Area as described in subsection (b).
 (2)Recreational activitiesExcept as otherwise provided in this title or other applicable law, or as the Secretary determines to be necessary for public health and safety, the Secretary shall allow existing recreational uses of the National Scenic Area to continue, including hiking, mountain biking, rock climbing, sightseeing, horseback riding, hunting, fishing, and appropriate authorized mechanized vehicle use.
 (3)Motorized vehiclesExcept as otherwise specified in this title, or as necessary for administrative purposes or to respond to an emergency, the use of motorized vehicles in the National Scenic Area (including the use of off-highway vehicles for commercial touring) shall be permitted only on—
 (A)designated roads and trails, subject to all applicable law and authorized as part of a management plan sustaining a semiprimitive motorized experience; or
 (B)county-maintained roads in accordance with applicable State and county laws. (4)Casual use miningThe Secretary shall allow within the National Scenic Area, in perpetuity, casual use mining limited to the use of hand tools, metal detectors, hand-fed dry washers, vacuum cleaners, gold pans, small sluices, and similar items.
								(f)Acquisition of land
 (1)In generalThe Secretary may acquire non-Federal land within the boundaries of the National Scenic Area only through exchange, donation, or purchase from a willing seller.
 (2)ManagementLand acquired under paragraph (1) shall be— (A)considered to be a part of the National Scenic Area; and
 (B)managed in accordance with this title and any other applicable laws. (g)No buffer zones (1)In generalNothing in this title creates a protective perimeter or buffer zone around the National Scenic Area.
 (2)Activities outside National Scenic AreaThe fact that an activity or use on land outside the National Scenic Area can be seen or heard within the National Scenic Area shall not preclude the activity or use outside the boundaries of the National Scenic Area.
 (h)AccessThe Secretary shall continue to provide private landowners adequate access to inholdings in the National Scenic Area.
 (i)FilmingNothing in this title prohibits filming (including commercial film production, student filming, and still photography) within the National Scenic Area—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and
 (B)applicable law; and (2)in a manner consistent with the purposes described in subsection (b).
 (j)Fish and wildlifeNothing in this title affects the jurisdiction or responsibilities of the State with respect to fish and wildlife.
 (k)LivestockThe grazing of livestock in the National Scenic Area, including grazing under the Alabama Hills allotment and the George Creek allotment, as established before the date of enactment of this title, shall be permitted to continue—
 (1)subject to— (A)such reasonable regulations, policies, and practices as the Secretary considers to be necessary; and
 (B)applicable law; and (2)in a manner consistent with the purposes described in subsection (b).
 (l)OverflightsNothing in this title restricts or precludes flights over the National Scenic Area or overflights that can be seen or heard within the National Scenic Area, including—
 (1)transportation, sightseeing and filming flights, general aviation planes, helicopters, hang gliders, and balloonists, for commercial or recreational purposes;
 (2)low-level overflights of military aircraft; (3)flight testing and evaluation;
 (4)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the National Scenic Area; and
 (5)the use, including take-off and landing, of helicopters and other aerial devices within valid rights-of-way to construct or maintain energy transport facilities.
 (m)WithdrawalSubject to the provisions of this title and valid rights in existence on the date of enactment of this title, including rights established by prior withdrawals, the Federal land within the National Scenic Area is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (n)Wildland fire operationsNothing in this title prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the National Scenic Area, consistent with the purposes described in subsection (b).
 (o)Grants; cooperative agreementsThe Secretary may make grants to, or enter into cooperative agreements with, State, tribal, and local governmental entities and private entities to conduct research, interpretation, or public education or to carry out any other initiative relating to the restoration, conservation, or management of the National Scenic Area.
 (p)Air and water qualityNothing in this title modifies any standard governing air or water quality outside of the boundaries of the National Scenic Area.
							(q)Energy transport facilities and rights-of-Way
								(1)Effect of title
 (A)In generalSubject to subparagraph (B), nothing in this title precludes, prevents, or inhibits the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, or replacement of any energy transport facility located within an existing corridor or right-of-way located in the National Scenic Area, including—
 (i)any necessary or efficient access to such an energy transport facility; and (ii)the related use of mechanized vehicles, helicopters, and other aerial devices.
 (B)Minimizing impactAn activity described in subparagraph (A) shall be conducted in a manner that minimizes the impact on the resources of the National Scenic Area.
 (2)Plans for accessNot later than 1 year after the date of enactment of this title, the Secretary, in consultation with all impacted public and municipal utility companies and water districts, shall publish plans for regular and emergency access to the respective rights-of-way of those companies and water districts.
								1903.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this title, in accordance with subsections (b) and (c), the Secretary shall develop a comprehensive plan for the long-term management of the National Scenic Area.
 (b)ConsultationIn developing the management plan, the Secretary shall consult with— (1)appropriate State, tribal, and local governmental entities, including Inyo County, the Los Angeles Department of Water and Power, and the Tribe;
 (2)investor-owned utilities, including Southern California Edison Company; (3)the Alabama Hills Stewardship Group; and
 (4)members of the public. (c)RequirementIn accordance with this title, the management plan shall establish plans for maintenance of public-utility and other rights-of-way within the National Scenic Area.
 (d)IncorporationIn developing the management plan, in accordance with this section, the Secretary shall allow, in perpetuity, casual use mining limited to the use of hand tools, metal detectors, hand-fed dry washers, vacuum cleaners, gold pans, small sluices, and similar items.
 (e)Interim managementPending completion of the management plan, the Secretary shall manage the National Scenic Area in accordance with section 1902(b).
							1904.Land taken into trust for Lone Pine Paiute-Shoshone Reservation
 (a)Trust landAs soon as practicable after the date of enactment of this title, the Secretary shall take the approximately 132 acres of Federal land depicted on the Map as Lone Pine Paiute-Shoshone Reservation Addition into trust for the benefit of the Tribe, subject to the conditions that—
 (1)the land shall be subject to all easements, covenants, conditions, restrictions, withdrawals, and other matters of record in existence on the date of enactment of this title; and
 (2)the Federal land over which the right-of-way for the Los Angeles Aqueduct is located, generally described as the 250-foot-wide right-of-way granted to the City of Los Angeles pursuant to the Act of June 30, 1906 (34 Stat. 801, chapter 3926), shall not be taken into trust for the Tribe.
 (b)Reservation landThe land taken into trust pursuant to subsection (a) shall be considered to be a part of the reservation of the Tribe.
 (c)Gaming prohibitionLand taken into trust under subsection (a) shall not be eligible, or considered to have been taken into trust, for gaming (within the meaning of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)).
 1905.Transfer of administrative jurisdictionAdministrative jurisdiction over the approximately 40 acres of Federal land depicted on the Map as USFS Transfer to BLM is transferred from the Forest Service to the Bureau of Land Management.
						1906.Protection of services and recreational opportunities
 (a)Effect of titleNothing in this title limits the provision of any commercial service for existing or historic recreation use, as authorized by the permit process of the Bureau of Land Management.
 (b)Guided recreational opportunitiesAny valid existing commercial permit to exercise guided recreational opportunities for the public may continue as authorized on the day before the date of enactment of this title.
							1907.Land conveyance to eliminate encroachment on public land
 (a)DefinitionsIn this section: (1)Authorized offer periodThe term authorized offer period means the 120-day period beginning on the date on which the required appraisal of the Federal land is completed under subsection (c).
 (2)Federal landThe term Federal land means the smallest parcel of land that— (A)the Secretary determines can be reasonably described in legal language and administered; and
 (B)encompasses construction completed by Reginald Cook as of January 15, 2015, within the approximately 4 acres of Bureau of Land Management land identified on the map as the Conveyance Area.
 (3)MapThe term map means the map titled Proposed Conveyance Property, dated January 15, 2015, and on file in the appropriate office of the Director of the Bureau of Land Management.
 (4)Reginald CookThe term Reginald Cook means Mr. Reginald Cook, the owner of property adjacent to the land identified on the map as the Conveyance Area. (b)ConveyanceIf, before the end of the authorized offer period, Reginald Cook submits to the Secretary an offer to acquire the Federal land consistent with subsections (d) and (e), the Secretary shall convey to Reginald Cook, subject to valid existing rights and on payment of the required consideration, all right, title, and interest of the United States in and to the surface estate of the Federal land.
 (c)AppraisalNot later than 120 days after the date of enactment of this title, the Secretary shall complete an appraisal of the Federal land in accordance with—
 (1)the Uniform Appraisal Standards for Federal Land Acquisitions; and (2)the Uniform Standards of Professional Appraisal Practice.
 (d)ConsiderationAs consideration for the conveyance of the Federal land, Reginald Cook shall pay to the United States, for deposit in the general fund of the Treasury, an amount equal to the appraised value of the Federal land determined under subsection (c).
							(e)Conditions
 (1)Payment of costs of conveyanceReginald Cook shall cover any administrative costs incurred by the Secretary to carry out the conveyance of the Federal land, including the costs of any required environmental, wildlife, cultural, or historical resources study.
 (2)ReleaseAs a condition of the conveyance of the Federal land, Reginald Cook shall agree in writing to release and indemnify the United States from any claims or liabilities that may arise from use of the Federal land by the United States or Reginald Cook before the date of the conveyance.
 (f)AccessThe Secretary shall continue to provide to Reginald Cook access to the property of Reginald Cook, subject to part 2800 of title 43, Code of Federal Regulations (or successor regulations).
							XXMiscellaneous
						2001.State land transfers and exchanges
							(a)Transfer of land to Anza-Borrego Desert State Park
 (1)In generalOn termination of all mining claims to the land described in paragraph (2), the Secretary shall transfer the land described in that paragraph to the State.
 (2)Description of landThe land referred to in paragraph (1) is certain Bureau of Land Management land in San Diego County, California, comprising approximately 934 acres, as generally depicted on the map entitled Table Mountain Wilderness Study Area Proposed Transfer to the State and dated July 15, 2009.
								(3)Management
 (A)In generalThe land transferred under paragraph (1) shall be managed in accordance with the provisions of the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40).
 (B)WithdrawalSubject to valid existing rights, the land transferred under paragraph (1) is withdrawn from— (i)all forms of entry, appropriation, or disposal under the public land laws;
 (ii)location, entry, and patent under the mining laws; and (iii)disposition under all laws relating to mineral and geothermal leasing.
 (C)ReversionIf the State ceases to manage the land transferred under paragraph (1) as part of the State Park System or in a manner inconsistent with the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40), the land shall revert to the Secretary at the discretion of the Secretary, to be managed as a Wilderness Study Area.
									(b)Holtville Airport, Imperial County
 (1)In generalOn the submission of an application by Imperial County, California, the Secretary of Transportation shall, in accordance with section 47125 of title 49, United States Code, and section 2641.1 of title 43, Code of Federal Regulations (or successor regulations) seek a conveyance from the Secretary of approximately 3,500 acres of Bureau of Land Management land adjacent to the Imperial County Holtville Airport (L04) for the purposes of airport expansion.
 (2)SegregationThe Secretary (acting through the Director of the Bureau of Land Management) shall, with respect to the land to be conveyed under paragraph (1)—
 (A)segregate the land; and (B)prohibit the appropriation of the land until—
 (i)the date on which a notice of realty action terminates the application; or (ii)the date on which a document of conveyance is published.
 2002.Military activitiesNothing in this title— (1)restricts or precludes Department of Defense motorized access by land or air—
 (A)to respond to an emergency within a wilderness area designated by this Act; or (B)to control access to the emergency site;
 (2)prevents nonmechanized military training activities previously conducted on wilderness areas designated by this title that are consistent with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); and (B)all applicable laws (including regulations);
 (3)restricts or precludes low-level overflights of military aircraft over the areas designated as wilderness, national monuments, special management areas, or recreation areas by this Act, including military overflights that can be seen or heard within the designated areas;
 (4)restricts or precludes flight testing and evaluation in the areas described in paragraph (3); or (5)restricts or precludes the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the areas described in paragraph (3).
							2003.Climate change and wildlife corridors
 (a)In generalThe Secretary shall— (1)assess the impacts of climate change on the Conservation Area; and
 (2)establish policies and procedures to ensure the preservation of wildlife corridors and facilitate species migration likely to occur due to climate change.
								(b)Study
 (1)In generalAs soon as practicable, but not later than 2 years, after the date of enactment of this title, the Secretary shall complete a study regarding the impact of global climate change on the Conservation Area.
 (2)ComponentsThe study under paragraph (1) shall— (A)identify the species migrating, or likely to migrate, due to climate change;
 (B)examine the impacts and potential impacts of climate change on— (i)plants, insects, and animals;
 (ii)soil; (iii)air quality;
 (iv)water quality and quantity; and (v)species migration and survival;
 (C)identify critical wildlife and species migration corridors recommended for preservation; and (D)include recommendations for ensuring the biological connectivity of public land managed by the Secretary and the Secretary of Defense throughout the Conservation Area.
 (3)Rights-of-wayThe Secretary shall consider the information and recommendations of the study under paragraph (1) to determine the individual and cumulative impacts of rights-of-way for projects in the Conservation Area, in accordance with—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other applicable law. (c)Land management plansThe Secretary shall incorporate into all land management plans applicable to the Conservation Area the findings and recommendations of the study completed under subsection (b).
							2004.Prohibited uses of acquired, donated, and conservation land
 (a)DefinitionsIn this section: (1)Acquired landThe term acquired land means any land acquired within the Conservation Area using amounts from the land and water conservation fund established under section 200302 of title 54, United States Code.
 (2)Conservation landThe term conservation land means any land within the Conservation Area that is designated to satisfy the conditions of a Federal habitat conservation plan, general conservation plan, or State natural communities conservation plan, including—
 (A)national conservation land established pursuant to section 2002(b)(2)(D) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7202(b)(2)(D)); and
 (B)areas of critical environmental concern established pursuant to section 202(c)(3) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(3)).
 (3)Donated landThe term donated land means any private land donated to the United States for conservation purposes in the Conservation Area.
 (4)DonorThe term donor means an individual or entity that donates private land within the Conservation Area to the United States.
 (5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. (b)ProhibitionsExcept as provided in subsection (c), the Secretary shall not authorize the use of acquired land, conservation land, or donated land within the Conservation Area for any activities contrary to the conservation purposes for which the land was acquired, designated, or donated, including—
 (1)disposal; (2)rights-of-way;
 (3)leases; (4)livestock grazing;
 (5)infrastructure development, except as provided in subsection (c); (6)mineral entry; and
 (7)off-highway vehicle use, except on— (A)designated routes;
 (B)off-highway vehicle areas designated by law; and (C)administratively designated open areas.
									(c)Exceptions
 (1)Authorization by SecretarySubject to paragraph (2), the Secretary may authorize limited exceptions to prohibited uses of acquired land or donated land in the Conservation Area if—
 (A)a right-of-way application for a renewable energy development project or associated energy transport facility on acquired land or donated land was submitted to the Bureau of Land Management on or before December 1, 2009; or
 (B)after the completion and consideration of an analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary has determined that proposed use is in the public interest.
									(2)Conditions
 (A)In generalIf the Secretary grants an exception to the prohibition under paragraph (1), the Secretary shall require the permittee to donate private land of comparable value located within the Conservation Area to the United States to mitigate the use.
 (B)ApprovalThe private land to be donated under subparagraph (A) shall be approved by the Secretary after— (i)consultation, to the maximum extent practicable, with the donor of the private land proposed for nonconservation uses; and
 (ii)an opportunity for public comment regarding the donation.
 (d)Existing agreementsNothing in this section affects permitted or prohibited uses of donated land or acquired land in the Conservation Area established in any easements, deed restrictions, memoranda of understanding, or other agreements in existence on the date of enactment of this title.
 (e)Deed restrictionsEffective beginning on the date of enactment of this title, within the Conservation Area, the Secretary may
 (1)accept deed restrictions requested by landowners for land donated to, or otherwise acquired by, the United States; and
 (2)consistent with existing rights, create deed restrictions, easements, or other third-party rights relating to any public land determined by the Secretary to be necessary—
 (A)to fulfill the mitigation requirements resulting from the development of renewable resources; or
 (B)to satisfy the conditions of— (i)a habitat conservation plan or general conservation plan established pursuant to section 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539); or
 (ii)a natural communities conservation plan approved by the State. 2005.Tribal uses and interests (a)AccessThe Secretary shall ensure access to areas designated under this Act by members of Indian tribes for traditional cultural and religious purposes, consistent with applicable law, including Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996).
							(b)Temporary closure
 (1)In generalIn accordance with applicable law, including Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996), and subject to paragraph (2), the Secretary, on request of an Indian tribe or Indian religious community, shall temporarily close to general public use any portion of an area designated as a national monument, special management area, wild and scenic river, area of critical environmental concern, or National Park System unit under this Act (referred to in this subsection as a designated area) to protect the privacy of traditional cultural and religious activities in the designated area by members of the Indian tribe or Indian religious community.
 (2)LimitationIn closing a portion of a designated area under paragraph (1), the Secretary shall limit the closure to the smallest practicable area for the minimum period necessary for the traditional cultural and religious activities.
								(c)Tribal cultural resources management plan
 (1)In generalNot later than 2 years after the date of enactment of this title, the Secretary of the Interior shall develop and implement a tribal cultural resources management plan to identify, protect, and conserve cultural resources of Indian tribes associated with the Xam Kwatchan Trail network extending from Avikwaame (Spirit Mountain, Nevada) to Avikwlal (Pilot Knob, California).
 (2)ConsultationThe Secretary shall consult on the development and implementation of the tribal cultural resources management plan under paragraph (1) with—
 (A)each of— (i)the Chemehuevi Indian Tribe;
 (ii)the Hualapai Tribal Nation; (iii)the Fort Mojave Indian Tribe;
 (iv)the Colorado River Indian Tribes; (v)the Quechan Indian Tribe; and
 (vi)the Cocopah Indian Tribe; and (B)the Advisory Council on Historic Preservation.
 (3)Resource protectionThe tribal cultural resources management plan developed under paragraph (1) shall be— (A)based on a completed tribal cultural resources survey; and
 (B)include procedures for identifying, protecting, and preserving petroglyphs, ancient trails, intaglios, sleeping circles, artifacts, and other resources of cultural, archaeological, or historical significance in accordance with all applicable laws and policies, including—
 (i)chapter 2003 of title 54, United States Code; (ii)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996);
 (iii)the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.); (iv)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and
 (v)Public Law 103–141 (commonly known as the Religious Freedom Restoration Act of 1993) (42 U.S.C. 2000bb et seq.). (d)WithdrawalSubject to valid existing rights, all Federal land within the area administratively withdrawn and known as the Indian Pass Withdrawal Area is permanently withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)right-of-way leasing and disposition under all laws relating to minerals or solar, wind, or geothermal energy.
								2006.Black Lava Butte and Flat Top Mesa Area of Critical Environmental Concern
 (a)DesignationThere is established the Black Lava Butte and Flat Top Mesa Area of Critical Environmental Concern (referred to in this section as the covered area) within the Conservation Area under the Bureau of Land Management comprising approximately 6,350 acres as generally depicted on the map entitled Proposed Black Lava Butte and Flat Top Mesa ACEC and dated July 24, 2014.
 (b)AdministrationThe Secretary shall administer the covered area to preserve the geological, biological, cultural, and archeological resources within the covered area.
 (c)WithdrawalSubject to valid existing rights, the Federal land and interests in Federal land included within the covered area are withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the United States mining laws;
 (3)disposition under all laws pertaining to mineral and geothermal leasing and mineral materials; and (4)energy development and power generation.
								2007.Release of Federal reversionary land interests
 (a)DefinitionsIn this section: (1)1932 ActThe term 1932 Act means the Act of June 18, 1932 (47 Stat. 324, chapter 270).
 (2)DistrictThe term District means the Metropolitan Water District of Southern California. (b)ReleaseSubject to valid existing claims perfected prior to the effective date of the 1932 Act and the reservation of minerals set forth in the 1932 Act, the Secretary shall release, convey, or otherwise quitclaim to the District, in a form recordable in local county records, and subject to the approval of the District, after consultation and without monetary consideration, all right, title, and remaining interest of the United States in and to the land that was conveyed to the District pursuant to the 1932 Act or any other law authorizing conveyance subject to restrictions or reversionary interests retained by the United States, on request by the District.
 (c)Terms and conditionsA conveyance authorized by subsection (b) shall be subject to the following terms and conditions: (1)The District shall cover, or reimburse the Secretary for, the costs incurred by the Secretary to make the conveyance, including title searches, surveys, deed preparation, attorneys’ fees, and similar expenses.
 (2)By accepting the conveyances, the District agrees to indemnify and hold harmless the United States with regard to any boundary dispute relating to any parcel conveyed under this section..
 102.Visitor centerTitle IV of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–21 et seq.) is amended by adding at the end the following:
				
					408.Visitor center
 (a)In generalThe Secretary may acquire not more than 5 acres of land and interests in land, and improvements on the land and interests, outside the boundaries of Joshua Tree National Park, in the unincorporated village of Joshua Tree, for the purpose of operating a visitor center.
 (b)BoundaryThe Secretary shall modify the boundary of the park to include the land acquired under this section as a noncontiguous parcel.
 (c)AdministrationLand and facilities acquired under this section— (1)may include the property owned (as of the date of enactment of this section) by the Joshua Tree National Park Association and commonly referred to as the Joshua Tree National Park Visitor Center;
 (2)shall be administered by the Secretary as part of the park; and (3)may be acquired only with the consent of the owner, by donation, purchase with donated or appropriated funds, or exchange..
 103.California State school landSection 707 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–77) is amended— (1)in subsection (a)—
 (A)in the first sentence— (i)by striking Upon request of the California State Lands Commission (hereinafter in this section referred to as the Commission), the Secretary shall enter into negotiations for an agreement and inserting the following:
							
 (1)In generalThe Secretary shall negotiate in good faith to reach an agreement with the California State Lands Commission (referred to in this section as the Commission); and
 (ii)by inserting , national monuments, after more of the wilderness areas; and (B)in the second sentence, by striking The Secretary shall negotiate in good faith to and inserting the following:
						
 (2)AgreementTo the maximum extent practicable, not later than 10 years after the date of enactment of this title, the Secretary shall;
 (2)in subsection (b)(1), by inserting , national monuments, after wilderness areas; and (3)in subsection (c), by adding at the end the following:
					
						(5)Special Deposit Fund Account
 (A)In generalAssembled land exchanges may be used to carry out this section through the sale of surplus Federal property and subsequent acquisitions of State school land.
 (B)ReceiptsPast and future receipts from the sale of property described in subsection (a), less any costs incurred related to the sale, shall be deposited in a Special Deposit Fund Account established in the Treasury.
 (C)UseFunds accumulated in the Special Deposit Fund Account may be used by the Secretary, without an appropriation, to acquire State school lands or interest in the land consistent with this section..
 104.Designation of wild and scenic riversSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended— (1)in paragraph (196), by striking subparagraph (A) and inserting the following:
					
 (A)(i)The approximately 1.4-mile segment of the Amargosa River in the State of California, from the private property boundary in sec. 19, T. 22 N., R. 7 E., to 100 feet downstream of Highway 178, to be administered by the Secretary of the Interior as a scenic river as an addition to the wild and scenic river segments of the Amargosa River on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired as scenic easements or in fee title to establish a manageable addition to those segments.
 (ii)The approximately 6.1-mile segment of the Amargosa River in the State of California, from 100 feet downstream of the State Highway 178 crossing to 100 feet upstream of the Tecopa Hot Springs Road crossing, to be administered by the Secretary of the Interior as a scenic river.; and
 (2)by adding at the end the following:  (208)Surprise Canyon Creek, California (A)In generalThe following segments of Surprise Canyon Creek in the State of California, to be administered by the Secretary of the Interior:
 (i)The approximately 5.3 miles of Surprise Canyon Creek from the confluence of Frenchman’s Canyon and Water Canyon to 100-feet upstream of Chris Wicht Camp, as a wild river.
 (ii)The approximately 1.8 miles of Surprise Canyon Creek from 100 feet upstream of Chris Wicht Camp to the southern boundary of sec. 14, T. 21 N., R. 44 E., as a recreational river.
 (B)Effect on historic mining structuresNothing in this paragraph affects the historic mining structures associated with the former Panamint Mining District.
							(209)Deep Creek, California
 (A)In generalThe following segments of Deep Creek in the State of California, to be administered by the Secretary of Agriculture:
 (i)The approximately 6.5-mile segment from 0.125 mile downstream of the Rainbow Dam site in sec. 33, T. 2 N., R. 2 W., to 0.25-miles upstream of the Road 3N34 crossing, as a wild river.
 (ii)The 0.5-mile segment from 0.25 mile upstream of the Road 3N34 crossing to 0.25 mile downstream of the Road 3N34 crossing, as a scenic river.
 (iii)The 2.5-mile segment from 0.25 miles downstream of the Road 3 N. 34 crossing to 0.25 miles upstream of the Trail 2W01 crossing, as a wild river.
 (iv)The 0.5-mile segment from 0.25 miles upstream of the Trail 2W01 crossing to 0.25 mile downstream of the Trail 2W01 crossing, as a scenic river.
 (v)The 10-mile segment from 0.25 miles downstream of the Trail 2W01 crossing to the upper limit of the Mojave dam flood zone in sec. 17, T. 3 N., R. 3 W., as a wild river.
 (vi)The 11-mile segment of Holcomb Creek from 100 yards downstream of the Road 3N12 crossing to .25 miles downstream of Holcomb Crossing, as a recreational river.
 (vii)The 3.5-mile segment of the Holcomb Creek from 0.25 miles downstream of Holcomb Crossing to the Deep Creek confluence, as a wild river.
 (B)Effect on ski operationsNothing in this paragraph affects— (i)the operations of the Snow Valley Ski Resort; or
 (ii)the State regulation of water rights and water quality associated with the operation of the Snow Valley Ski Resort.
 (210)Whitewater River, CaliforniaThe following segments of the Whitewater River in the State of California, to be administered by the Secretary of Agriculture and the Secretary of the Interior, acting jointly:
 (A)The 5.8-mile segment of the North Fork Whitewater River from the source of the River near Mt. San Gorgonio to the confluence with the Middle Fork, as a wild river.
 (B)The 6.4-mile segment of the Middle Fork Whitewater River from the source of the River to the confluence with the South Fork, as a wild river.
 (C)The 1-mile segment of the South Fork Whitewater River from the confluence of the River with the East Fork to the section line between sections 32 and 33, T. 1 S., R. 2 E., as a wild river.
 (D)The 1-mile segment of the South Fork Whitewater River from the section line between sections 32 and 33, T. 1 S., R. 2 E., to the section line between sections 33 and 34, T. 1 S., R. 2 E., as a recreational river.
 (E)The 4.9-mile segment of the South Fork Whitewater River from the section line between sections 33 and 34, T. 1 S., R. 2 E., to the confluence with the Middle Fork, as a wild river.
 (F)The 5.4-mile segment of the main stem of the Whitewater River from the confluence of the South and Middle Forks to the San Gorgonio Wilderness boundary, as a wild river.
 (G)The 3.6-mile segment of the main stem of the Whitewater River from the San Gorgonio Wilderness boundary to .25 miles upstream of the southern boundary of section 35, T. 2 S., R. 3 E., as a recreational river..
				105.Conforming amendments
 (a)Short titleSection 1 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa note; Public Law 103–433) is amended by striking 1 and 2, and titles I through IX and inserting 1, 2, and 3, titles I through IX, and titles XIII through XX.
 (b)DefinitionsThe California Desert Protection Act of 1994 (Public Law 103–433; 108 Stat. 4481) is amended by inserting after section 2 the following:
					
 3.DefinitionsIn titles XIII through XX: (1)Conservation AreaThe term Conservation Area means the California Desert Conservation Area.
 (2)SecretaryThe term Secretary means— (A)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior; and
 (B)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture.
 (3)StateThe term State means the State of California.. (c)Administration of wilderness areasSection 103 of the California Desert Protection Act of 1994 (Public Law 103–433; 108 Stat. 4481) is amended—
 (1)by striking subsection (d) and inserting the following:  (d)No buffer zones (1)In generalCongress does not intend for the designation of wilderness areas by this Act—
 (A)to require the additional regulation of land adjacent to the wilderness areas; or (B)to lead to the creation of protective perimeters or buffer zones around the wilderness areas.
 (2)Nonwilderness activitiesAny nonwilderness activities (including renewable energy projects, energy transmission or telecommunications projects, mining, camping, hunting, and military activities) in areas immediately adjacent to the boundary of a wilderness area designated by this Act shall not be restricted or precluded by this Act, regardless of any actual or perceived negative impacts of the nonwilderness activities on the wilderness area, including any potential indirect impacts of nonwilderness activities conducted outside the designated wilderness area on the viewshed, ambient noise level, or air quality of wilderness area.;
 (2)in subsection (f), by striking designated by this title and inserting , potential wilderness areas, special management areas, and national monuments designated by this title or titles XIII through XIX; and
 (3)in subsection (g), by inserting , a potential wilderness area, a special management areas, or national monument before by this Act. (d)Mojave National PreserveTitle V of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–41 et seq.) is amended by adding at the end the following:
					
 520.Native groundwater suppliesThe Secretary shall take no action within the Conservation Area to authorize, permit, or allow the use of any right-of-way or lease to extract, consume, export, transfer, or distribute groundwater for municipal, commercial, or industrial use from aquifers supplying wild and scenic rivers, or supplying water to Areas of Critical Environmental Concern, or underlying land managed by the Barstow or Needles Field Offices of the Bureau of Land Management or the National Park Service in quantities that collectively exceed the estimated perennial safe yield or annual recharge rate, as determined by the United States Geological Survey..
				(e)California Military Lands Withdrawal and Overflights Act of 1994
 (1)FindingsSection 801(b)(2) of the California Military Lands Withdrawal and Overflights Act of 1994 (16 U.S.C. 410aaa–82 note; Public Law 103–433) is amended by inserting , national monuments, special management areas, potential wilderness areas, before and wilderness areas.
 (2)Overflights; special airspaceSection 802 of the California Military Lands Withdrawal and Overflights Act of 1994 (16 U.S.C. 410aaa–82) is amended—
 (A)in subsection (a), by inserting , national monuments, or special management areas before designated by this Act; (B)in subsection (b), by inserting , national monuments, or special management areas before designated by this Act; and
 (C)by adding at the end the following:  (d)Department of Defense facilitiesNothing in this Act alters any authority of the Secretary of Defense to conduct military operations at installations and ranges within the California Desert Conservation Area that are authorized under any other provision of law..
						IIDevelopment of renewable energy on public land
 201.DefinitionsIn this title: (1)FundThe term Fund means the Renewable Energy Resource Conservation Fund established by section 202(c).
 (2)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (3)SecretaryThe term Secretary means the Secretary of the Interior.
				202.Disposition of revenues
 (a)Disposition of revenuesOf the amounts collected as bonus bids, royalties, rentals, fees, or other payments under a right-of-way, permit, lease, or other authorization for the development of wind or solar energy on land managed by the Bureau of Land Management—
 (1)25 percent shall be paid by the Secretary of the Treasury to the State within the boundaries of which the income is derived;
 (2)25 percent shall be paid by the Secretary of the Treasury to the 1 or more counties within the boundaries of which the income is derived, to be allocated among the counties based on the percentage of public land from which the royalties or bonuses are derived in each county;
 (3)15 percent shall— (A)for the 10-year period beginning on the date of enactment of this Act, be deposited in the Treasury of the United States to help facilitate the processing of renewable energy permits by the Bureau of Land Management and the United States Fish and Wildlife Service, including the transfer of the funds to other Federal agencies and State agencies to facilitate the processing of renewable energy permits; and
 (B)beginning on the date that is 10 years after the date of enactment of this Act, be deposited in the Fund; and
 (4)35 percent shall be deposited in the Fund. (b)Payments to States and counties (1)In generalExcept as provided in paragraph (2), amounts paid to States and counties under subsection (a) shall be used consistent with section 35 of the Mineral Leasing Act (30 U.S.C. 191).
 (2)Impacts on Federal landNot less than 33 percent of the amount paid to a State shall be used on an annual basis for the purposes described in subsection (c)(2)(A).
 (3)No impact on payments in lieu of taxesNothing in this section impacts or reduces any payment authorized under section 6903 of title 31, United States Code.
					(c)Renewable Energy Resource Conservation Fund
 (1)In generalThere is established in the Treasury a fund, to be known as the Renewable Energy Resource Conservation Fund, to be administered by the Secretary for use in regions impacted by the development of wind or solar energy.
					(2)Use
 (A)In generalAmounts in the Fund shall be available to the Secretary, who may make amounts available to the Secretary of Agriculture and to other Federal or State agencies, as appropriate, for the purposes of—
 (i)addressing the impacts of wind or solar development on Federal land, including restoring and protecting—
 (I)wildlife habitat for affected species; (II)wildlife corridors for affected species; and
 (III)water resources in areas impacted by wind or solar energy development; (ii)conducting research with regional institutions of higher education necessary to implement restoration and protection activities described in clause (i);
 (iii)securing recreational access to Federal land through an easement, right-of-way, or fee title acquisition from willing sellers for the purpose of providing enhanced public access to existing Federal land that is inaccessible or significantly restricted if the enhanced public access does not impact the natural and cultural resource values of the Federal land;
 (iv)carrying out activities authorized under chapter 2003 of title 54, United States Code, in the State; and
 (v)establishing, operating, and maintaining a trans-State desert tortoise conservation center on public land along the California-Nevada border—
 (I)to support desert tortoise research, disease monitoring, handling training, rehabilitation, and reintroduction;
 (II)to provide temporary quarters for animals collected from authorized salvage from renewable energy sites; and
 (III)to ensure the full recovery and ongoing survival of the species. (B)Desert tortoise conservationIn carrying out subparagraph (A)(v), the Secretary shall—
 (i)seek the participation of or contract with qualified nongovernmental organizations with expertise in desert tortoise disease research and experience with desert tortoise translocation techniques, and scientific training of professional biologists for handling tortoises, to staff and manage the desert tortoise conservation center;
 (ii)ensure that the center engages in public outreach and education on tortoise handling; and (iii)consult with the State of California and the State of Nevada to ensure the center is operated consistent with State law.
							(C)Advisory board
 (i)In generalThe Secretary shall establish an independent advisory board composed of key stakeholders and technical experts to provide recommendations and guidance on the disposition of any amounts expended from the Fund.
 (ii)Administrative costsAmounts in the Fund shall not be used to fund any of the administrative costs of the advisory board established under clause (i).
 (3)Mitigation requirementsThe expenditure of funds under this subsection shall be in addition to any mitigation requirements imposed pursuant to any law, regulation, or term or condition of any lease, right-of-way, or other authorization.
					(4)Investment of Fund
 (A)In generalAny amounts deposited in the Fund shall earn interest in an amount determined by the Secretary of the Treasury on the basis of the current average market yield on outstanding marketable obligations of the United States of comparable maturities.
 (B)UseAny interest earned under subparagraph (A) shall be expended in accordance with this subsection. 